



































EDWARDS LIFESCIENCES CORPORATION


401(K) SAVINGS AND INVESTMENT PLAN
(Restated Effective January 1, 2016)








WEST\253921653.3        

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
INTRODUCTION
1
1.1
The Plan
1
1.2
Effective Date
1
1.3
Plan Objectives
1
1.4
Supplements and Appendices
1
ARTICLE II
DEFINITIONS
1
2.1
“Accounting Date”
1
2.2
“Accounts” or “Account Balances”
1
2.3
“Actual Deferral Percentage”
2
2.4
“Administrative & Investment Committee”
2
2.5
“Base Pay”
2
2.6
“Baxter Common Stock”
3
2.7
“Beneficiary” or “Beneficiaries”
3
2.8
“Board of Directors”
3
2.9
“Code”
3
2.10
“Commonly Controlled Entity”
3
2.11
“Company”
3
2.12
“Company Common Stock”
3
2.13
“Compensation”
3
2.14
“Disability”
7
2.15
“Effective Date”
7
2.16
“Eligible Employee”
7
2.17
“Employee”
8
2.18
“Employer”
8
2.19
“Employment Date”
9
2.20
“Entry Date”
9
2.21
“ERISA”
9
2.22
“Forfeiture”
9
2.23
“Highly Compensated Employee”
9
2.24
“Hour of Service”
9



 
i
WEST\253921653.3 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


2.25
“Investment Manager”
11
2.26
“Matching Contribution Percentage”
11
2.27
“Maternity/Paternity Absence”
11
2.28
“Normal Retirement Date”
12
2.29
“One-Year Break In Service”
12
2.30
“Participant”
12
2.31
“Part-Time Employee”
12
2.32
“Plan”
12
2.33
“Plan Year”
12
2.34
“Prior Plan”
12
2.35
“Prior Plan Participant”
13
2.36
“Roth Contributions/Roth Elective Deferrals”.
13
2.37
“Spouse”
13
2.38
“Termination of Employment” or “Severance of Employment”
13
2.39
“Trust”
13
2.40
“Trust Agreement”
13
2.41
“Trust Fund”
13
2.42
“Trustee”
13
2.43
“Year of Vesting Service” or “Vesting Service”
14
ARTICLE III
PARTICIPATION
14
3.1
Participation
14
3.2
Cessation of Participation
14
3.3
Reemployment
14
3.4
Transfer of Employment
15
3.5
Reemployment of Veterans
15
ARTICLE IV
CONTRIBUTIONS
17
4.1
Contributions
17
4.2
Certification of Employer Contributions
18
4.3
Contribution Limitations
18
4.4
Annual Addition
19



 
ii
WEST\253921653.3 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


ARTICLE V
PARTICIPANT CONTRIBUTIONS/CONTRIBUTION LIMITATIONS
20
5.1
Pay Deferral Contributions
20
5.2
Change in Rate of Pay Deferral Contributions/Reemployment
20
5.3
Annual Limitations on Pay Deferral Contributions
21
5.4
General Limitations on Pay Deferral Contributions
21
5.5
Nondiscrimination Rules Applicable to Pay Deferral and Matching Contributions
22
5.6
Rollover Contributions
26
ARTICLE VI
INVESTMENTS AND PLAN ACCOUNTING
27
6.1
Participant Account Balance
27
6.2
Investment of Accounts
29
6.3
Investment Funds
29
6.4
Investment Elections
30
6.5
Information Provided Under ERISA Section 404(c)
33
6.6
Investment Fund Accounting
34
6.7
Expenses
36
6.8
Accounting Dates
36
6.9
Crediting Employer Contributions
36
6.10
Crediting Pay Deferral Contributions
36
6.11
Adjustment of Account Balances
37
ARTICLE VII
DISTRIBUTION OF ACCOUNT BALANCES
37
7.1
Retirement, Disability or Death
37
7.2
Resignation or Dismissal
38
7.3
Special Vesting Rules Upon Sale of Business
38
7.4
Forfeitures
39
7.5
Benefit Commencement Date
39
7.6
Methods of Benefit Payment
43
7.7
Direct Rollovers
44
7.8
Qualified Reservist Distributions
46
7.9
Maximum Installment Period
46



 
iii
WEST\253921653.3 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


7.10
Minimum Rate of Installment Payments
47
7.11
Surviving Spouse or Designated Beneficiaries
48
7.12
Missing Beneficiaries of Deceased or Missing Participants
48
7.13
Incapacitated Participants or Beneficiaries
49
7.14
Reemployment after Distributions Commence
49
7.15
Erroneous Payments
49
7.16
Finality of Distributions
49
ARTICLE VIII
WITHDRAWALS AND LOANS
49
8.1
Withdrawals
49
8.2
Loans to Participants
54
8.3
No Representation Regarding Tax Effect of Withdrawals or Loans
58
ARTICLE IX
PLAN COMMITTEES
58
9.1
Membership of Administrative & Investment Committees
58
9.2
Administrative & Investment Committee Powers and Duties
58
9.3
Administrative & Investment Committee Powers and Duties
60
9.4
Conflicts of Interest
61
9.5
Compensation; Reimbursement
61
9.6
Standard of Care
61
9.7
Action by Committees
61
9.8
Resignation or Removal of Committee Member
62
9.9
Uniform Application of Rules by Administrative & Investment Committee
62
9.10
Claims Procedure
62
9.11
Investments in Company Common Stock
63
ARTICLE X
AMENDMENT, TERMINATION OR PLAN MERGER
64
10.1
Amendment
64
10.2
Plan Termination
64
10.3
Continuation by a Successor or Purchaser
65
10.4
Plan Merger or Consolidation
65
10.5
Notice to Participants of Amendments Terminations or Plan Mergers
65
10.6
Vesting and Distribution on Termination
65



 
iv
WEST\253921653.3 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


ARTICLE XI
GENERAL PROVISIONS
66
11.1
No Employment Guarantee
66
11.2
Nonalienation of Plan Benefits
66
11.3
Action by an Employer
66
11.4
Applicable Law
67
11.5
Participant Litigation
67
11.6
Participant and Beneficiary Duties
67
11.7
Individual Account Statements
67
11.8
Gender and Number
67
11.9
Adequacy of Evidence
67
11.10
Notice to Participants and Beneficiaries
67
11.11
Waiver of Notice
68
11.12
Successors
68
11.13
Severability
68
11.14
Nonreversion
68
11.15
Qualification of Plan and Trust
68
11.16
Certain Indemnification
68
11.17
Voice Response Unit Deemed Written Consent
69
11.18
Effective January 1, 2002
69
ARTICLE XII
SPECIAL TOP-HEAVY RULES
69
12.1
Application
69
12.2
Special Terms
69
12.3
Vested Percentage
72
12.4
Minimum Contribution
72
12.5
Termination of Top-Heavy Status
72
ARTICLE XIII
ADOPTION AND WITHDRAWAL FROM PLAN
73
13.1
Procedure for Adoption
73
13.2
Procedure for Withdrawal
73
13.3
Adoption of Plan by Unrelated Employers
74







 
v
WEST\253921653.3 




--------------------------------------------------------------------------------








EDWARDS LIFESCIENCES CORPORATION
401(K) SAVINGS AND INVESTMENT PLAN
ARTICLE I

INTRODUCTION
1.1    The Plan. Effective as of the close of business on March 31, 2000, Baxter
International Inc. (“Baxter”) spun-off its cardiovascular group business to
Baxter shareholders through a distribution of all of the shares of Edwards
Lifesciences Corporation (“Edwards”) (the “Spin-Off’). In connection with the
Spin-Off, Edwards has adopted the Edwards Lifesciences Corporation 401(k)
Investment and Savings Plan (the “Plan”) for the benefit of certain employees.
This Plan is intended to qualify as a profit sharing plan within the meaning of
section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
with a qualified cash or deferred arrangement described in section 401(k) of the
Code, as its related trust is intended to be tax-exempt under section 501 (a) of
the Code. The Plan was most recently restated effective January 1, 2014.
1.2    Effective Date. This Plan is effective as of April l, 2000.
1.3    Plan Objectives. The Plan is a profit sharing plan maintained by the
Company to stimulate interest, initiative and increased efficiency among
Participants, to encourage Participants to set aside funds for retirement, to
share with Participants the economic benefits produced by their efforts and to
assist in providing Participants with retirement benefits.
1.4    Supplements and Appendices. Supplements and appendices to the Plan may be
adopted, attached to and incorporated in the Plan at any time. The provisions of
any such supplements and appendices shall have the same effect that such
provisions would have if they were included within the basic text of the Plan.
Supplements and appendices will specify the persons affected and shall supersede
the other provisions of the Plan to the extent necessary to eliminate
inconsistencies between the Plan provisions and the provisions of such
supplements and appendices.
ARTICLE II

DEFINITIONS
The following terms, whenever used in the following capitalized form, shall have
the meaning set forth below unless the context clearly indicates otherwise, or
unless modified by a supplement or appendix attached hereto:
2.1    “Accounting Date” means each day of the Plan Year that the New York Stock
Exchange is open for trading.
2.2    “Accounts” or “Account Balances” refer to all of the accounts described
in Section 6.1 which are maintained on behalf of a Participant.


 
 
WEST\253921653.3 




--------------------------------------------------------------------------------








2.3    “Actual Deferral Percentage” means a percentage calculated for purposes
of Section 5.5(a) for (i) the group of Participants who are Highly Compensated
Employees or (ii) the group of all other Participants, as follows:
(a)    For the group of Participants (including any Eligible Employee who is
eligible with respect to a Plan Year to make Pay Deferral Contributions but
chooses not to do so) who are Highly Compensated Employees for a Plan Year, the
Actual Deferral Percentage (referred to herein as the “HCE Actual Deferral
Percentage”) for the Plan Year shall be the average of the following percentages
(calculated separately for each member of the group): Pay Deferral Contributions
on behalf of the group member for the Plan Year, divided by his Compensation for
the Plan Year.
(b)    For the group of all other Participants (including any Eligible Employee
who is not a Highly Compensated Employee for a Plan Year and who is eligible
with respect to the Plan Year to make Pay Deferral Contributions but chooses not
to do so), the Actual Deferral Percentage (referred to herein as the “NHCE
Actual Deferral Percentage”) for the Plan Year shall be the average of the
following percentages (calculated separately for each member of the group): Pay
Deferral Contributions on behalf of the group member for the Plan Year, divided
by his Compensation for the Plan Year. The NHCE Actual Deferral Percentage shall
be determined without regard to whether an Employee is a non-Highly Compensated
Employee for the current Plan Year.
The deferral percentages for individuals and the Actual Deferral Percentage for
each specified group shall be calculated to the nearest one-hundredth of one
percent. To the extent necessary to satisfy the nondiscrimination tests in
Section 5.5(a) in a particular Plan Year, and to the extent permitted by law,
the Administrative & Investment Committee may elect to add to the numerator of
the Actual Deferral Percentage fraction (i) any portion of additional
nonelective contributions made by any Employer that may be treated as a
“qualified nonelective contribution” under Code Section 401(k) or (ii) any
portion of that Plan Year’s Matching Contributions that may be treated as a
“qualified matching contribution” under Code Section 401(k). Salary reduction
contributions made by a Participant under any other tax-qualified defined
contribution plan maintained by the Participant’s Employer or any Commonly
Controlled Entity of such Employer shall be included in computing his deferral
percentage to the extent the Company elects to aggregate such other defined
contribution plan with the Plan for purposes of the nondiscrimination test of
Section 5.5(a) or the coverage test of Code Section 410(b).
2.4    “Administrative & Investment Committee” means the committee which is
responsible for administering the Plan and directing the investment of the Trust
Fund in accordance with Article IX.
2.5    “Base Pay” means regular straight-time earnings plus commissions and
payments in lieu of regular earnings (such as vacation, sick pay and holiday
pay). In the case of a part-time hourly employee, such employee’s base pay shall
be determined by multiplying such employee’s hourly rate of pay by the number of
regularly scheduled hours of work for such employee.


 
2
WEST\253921653.3 




--------------------------------------------------------------------------------








2.6    “Baxter Common Stock” means common stock of Baxter International Inc.
2.7    “Beneficiary” or “Beneficiaries” means the persons, trusts or estates
validly designated by a Participant or the Plan pursuant to Section 7.11 to
receive any benefits payable on behalf of such Participant after his death.
2.8    “Board of Directors” means the Board of Directors of the Company.
2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.10    “Commonly Controlled Entity” means any corporation, trade or business
that, together with the Company, is a member of a controlled group of
corporations as defined in Section 414(b) of the Code, is under common control
as defined in Section 414(c) of the Code, is a member of an affiliated service
group as defined in Section 414(m) of the Code or is required to be aggregated
pursuant to Section 414(o) of the Code; provided, however, that solely for
purposes of Section 4.3, the standard of control under Sections 414(b) and
414(c) of the Code shall be deemed to be “more than 50%” rather than “at least
80%.”
2.11    “Company” means Edwards Lifesciences Corporation.
2.12    “Company Common Stock” means common stock of Edwards Lifesciences
Corporation.
2.13    “Compensation” means the amount determined with respect to a Participant
in accordance with the following alternative definitions:
(a)    Compensation Generally. Except as required by subsection (b), (c) or (d)
below, for each Participant, “Compensation” means the amounts paid by the
Employers during the Plan Year to such Participant for services as an Employee
which is included in such Compensation under the rules set forth in subparagraph
(a)(i) below other than such Compensation which is excluded under the rules set
forth in subparagraph (a)(ii) below.
(i)    Included Pay. For purposes of this Section 2.13(a), a Participant’s
Compensation shall include:
(A)    All earnings as an employee which are required to be reported as taxable
income on Form W-2, including:
1.    bonuses, including incentive bonuses under the Edwards Incentive Plan, the
Edwards Performance Bonus Plan and any other bonus plans approved by the Company
or its delegate as constituting Compensation hereunder, payments in lieu of
salary increases, and bonuses paid to sales representatives if included in the
compensation plan;


 
3
WEST\253921653.3 




--------------------------------------------------------------------------------








2.    call in pay;
3.    commission pay;
4.    differential wage payments, defined in Code Section 3401(h)(2) to
Participants in qualified military service, effective January 1, 2009, to the
extent required by Code Section 414(u);
5.    double time pay;
6.    draws toward commissions;
7.    funeral pay;
8.    holiday pay;
9.    jury duty pay;
10.    lead pay;
11.    mileage pay for long haul truckers;
12.    military pay;
13.    overtime pay;
14.    paid absences;
15.    retroactive pay;
16.    salary or other regular pay;
17.    shift differentials;
18.    sick pay or other short-term disability pay;
19.    straight time pay; and
20.    vacation pay.
(B)    Amounts treated as salary or cash deferred contributions under a
cafeteria plan described in Section 125 include any amounts not available in
cash in lieu of group health coverage because the Participant is unable to
certify that he has other health coverage, Effective January 1, 2001, for
purposes of measuring contribution limitations under Section 4.3, Compensation
is further expanded to include elective salary reductions not included in gross
income under Code Section 132(f)(4) consistent with the Community Renewal Tax
Relief Code of 2000.


 
4
WEST\253921653.3 




--------------------------------------------------------------------------------








(ii)    Excluded Pay. For purposes of this subsection (a), a Participant’s
Compensation shall exclude:
(A)    Amounts constituting imputed income arising from an Employer’s moving
expense reimbursement policies, an Employer’s life insurance plans or an
Employer’s other fringe benefit plans;
(B)    Amounts paid to replace benefits not provided under this Plan or any
other tax-qualified plan due to the contribution or benefit limitations or the
nondiscrimination restrictions of the Code; and
(C)    The following amounts paid, accrued or imputed:
1.    attendance awards;
2.    automobile allowances;
3.    business expense reimbursements;
4.    cash prizes or awards;
5.    Christmas gifts;
6.    contest pay;
7.    deferred compensation, including deferred bonuses;
8.    discretionary awards;
9.    employee referral awards;
10.    executive perquisite allowances;
11.    hiring bonuses;
12.    income from sale of stock;
13.    income from the exercise of stock options;
14.    interest earnings on deferred compensation, including deferred bonuses;
15.    invention fees and awards;
16.    long term disability pay;
17.    mortgage differential payments;


 
5
WEST\253921653.3 




--------------------------------------------------------------------------------








18.    noncash prizes or awards;
19.    pay for unused sick time;
20.    performance shares;
21.    promotional awards;
22.    relocation expense reimbursements;
23.    restricted stock rights;
24.    retention bonuses;
25.    severance pay;
26.    stock appreciation rights;
27.    tax equalization payments to expatriates;
28.    technical achievement awards;
29.    travel allowances;
30.    tuition reimbursements;
31.    workers’ compensation benefits; and
32.    Income paid after severance from employment, as defined in Section
1.415(c)-2(e)(3) of the Treasury Regulations except for payments to an
individual who does not currently perform services for the Company by reason of
qualified military service (within the meaning of Code section 414(u)(1) to the
extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Company
rather than entering qualified military service.
(b)    Compensation of Commissioned Sales Representatives. Except as provided in
subsections (c) and (d) below, the definition of Compensation set forth in
subsection (a) shall apply with respect to a Participant who is a commissioned
sales representative not reimbursed for expenses, except that only 85% of the
amounts included in Compensation shall be recognized.
(c)    Compensation For Discrimination Tests. For purposes of the definition of
“Highly Compensated Employee” contained in Section 2.23 and for purposes of the
nondiscrimination limitations of Section 5.5, the “Compensation” of a
Participant means the amounts paid by the Employers during the Plan Year to such
Participant for personal services as an Employee which are required to be
reported as taxable income on Form W-2 and the amount described in subparagraph
(a)(i)(B) above.


 
6
WEST\253921653.3 




--------------------------------------------------------------------------------








(d)    Compensation For Contribution and Benefit Limitations. For purposes of
Sections 4.3, 4.4, and 12.2(g), “Compensation” of a Plan Participant shall have
the same meaning as under subsection (c) above, except that the Compensation of
a Participant shall include all amounts paid to such Participant by a Commonly
Controlled Entity of his Employer which is not itself an Employer hereunder
which would constitute Compensation for purposes of this subsection (d) if such
Commonly Controlled Entity were an Employer.
(e)    Maximum Amount of Compensation. The amount of a Participant’s
Compensation that may be taken into account for any purpose of the Plan,
including the alternative definitions of “Compensation” described in (a), (b),
(c) and (d) above and the Top-Heavy provisions of Article XII, shall not exceed
(i) for the initial Plan Year $170,000 and (ii) for each subsequent Plan Year,
the amount prescribed by Section 401(a)(17) of the Code (as adjusted for
increases in the cost-of-living pursuant to Section 401(a)(17)(B) of the Code).
In computing the Compensation of a Participant for all Plan purposes,
Compensation paid in currency other than United States dollars shall be
converted to United States dollars at the rate of exchange used at that time by
his Employer for such purpose. Compensation paid to a Participant before he
commences participation in the Plan, and Compensation paid to a Participant
after he ceases to receive credit for Hours of Service under the Plan, will not
be recognized under the Plan, except where required by applicable law or where
the Plan specifically indicates to the contrary.
2.14    “Disability” means a mental or physical condition which renders a
Participant eligible for and in actual receipt of a disability benefit under the
federal Social Security Act.
2.15    “Effective Date” means April 1, 2000.
2.16    “Eligible Employee” means an Employee on the payroll of an Employer
incorporated in the United States whose Compensation constitutes wages from
employment within the meaning of Sections 3121(a) and (b) of the Federal
Insurance Contribution Act on and after the effective date of the adoption of
the Plan by the Employer, but excluding:
(a)    An Employee who is a member of a group of Employees represented by a
collective bargaining representative, with respect to which the Plan has not
been extended by a currently effective collective bargaining agreement between
his Employer and the collective bargaining representative of the group of
Employees of which he is a member after good faith bargaining on the subject of
employee benefits;
(b)    An Employee who is otherwise excluded from all of the groups of Employees
to whom the Plan is extended by the Employers;
(c)    A leased employee who is considered an Employee under Section 2.17; and


 
7
WEST\253921653.3 




--------------------------------------------------------------------------------








(d)    Any other individual who performs services for an Employer pursuant to an
agreement (written or oral) that classifies such individual as an independent
contractor or as an employee of another entity, or that otherwise contains a
waiver of participation in this Plan, regardless of such individual’s employment
status under common law
(e)    any employee who is classified as a “proctor” who is hired in conjunction
with the launch of the THV product.
(f)    individuals employed by an Employer whose entire amount of non-imputed
U.S. source income is paid to a U.S. taxing authority.
2.17    “Employee” means any person who is a common law employee of an Employer
or a Commonly Controlled Entity of an Employer and who is in active employment
or on an approved leave of absence. Notwithstanding the foregoing, the following
rules shall apply in determining a person’s status as an Employee:
(a)    Leased Employees. An individual who is considered a “leased employee” of
an Employer under the provisions of Code Section 414(n)(2) shall be considered
an Employee, but not an Eligible Employee, for all purposes of the Plan;
provided, however, that such individual shall not be considered an Employee if
the leasing organization that employs him covers such individual with a plan
providing benefits at least as generous as those described in Code Section
414(n)(5).
(b)    United States Citizenship. Individuals employed by an Employer who
generally satisfy the requirements of this Section need not be United States
citizens to be Employees; provided, however, that individuals who are not United
States citizens and who are employed at an Employer’s facility in the United
States or one of its possessions solely on the understanding that such United
States employment is temporary for purposes of training or familiarization with
such facility or with such Employer’s operations or practices shall not be
considered to be Employees; and
(c)    Certain Citizens Employed Abroad. Ordinarily an individual must be
employed by an Employer and must be employed at one or more of its facilities in
the United States or possessions of the United States to be considered an
Employee. A United States citizen employed by an Employer at one of its
facilities outside of the United States and its possessions may become an
Employee if he satisfies the other requirements of this Section and if the
applicable requirements of Sections 401 (a) and 404A of the Code and Section 406
or 407 of the Code are satisfied with respect to such Employee.
2.18    “Employer” means the Company or any Commonly Controlled Entity of the
Company on and after the Effective Date of its adoption of the Plan in
accordance with Section l3.1. “Employer” shall also mean any organization that
is not a Commonly Controlled Entity of the Company if such organization adopts
the Plan in accordance with Section 13.3.


 
8
WEST\253921653.3 




--------------------------------------------------------------------------------








2.19    “Employment Date” means the day a person first earns an Hour of Service,
or, in the case of an Employee who incurs a Termination of Employment prior to
becoming a Participant and who is not reemployed within one year of such
Termination of Employment, the first day on which the Employee earns an Hour of
Service upon his rehire as an Employee.
2.20    “Entry Date” means as soon as administratively practicable the
thirty-first day after an Employee is credited with an Hour of Service.
2.21    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.22    “Forfeiture” means the portion of a Participant’s Accounts which is
forfeited pursuant to Section 7.4.
2.23    “Highly Compensated Employee” for a Plan Year means an Employee who:
(a)    is a 5%-owner (as defined in Section 416(1)(1) of the Code) of an
Employer at any time during the Plan Year or the preceding Plan Year; or
(b)    is paid Compensation in excess of $80,000 (as adjusted for increases in
the cost of living in accordance with Section 414(q)(1)(B)(ii) of the Code) from
an Employer for the preceding Plan Year.    If the Administrative & Investment
Committee so elects for a Plan Year, the Employees taken into account under this
paragraph (b) shall be limited to those Employees who were members of the
“top-paid group” for the preceding Plan Year. For purposes of the foregoing, an
Employee is in the top-paid group for any year if such Employee is in the group
consisting of the top 20% of the Employees when ranked on the basis of
compensation paid during such year. Such an election shall be included in the
written minutes of the Administrative & Investment Committee.
The Plan is intended to satisfy the qualification requirements of the Code,
including the coverage and nondiscrimination provisions of Code Sections 410(b)
and 401(a)(4). If the Administrative & Investment Committee determines this Plan
would violate such restrictions, then the Administrative & Investment Committee
is authorized to construe the Plan in a manner necessary to avoid discrimination
in favor of Highly Compensated Employees, if the express provisions of the Plan
permit such interpretation.
2.24    “Hour of Service” means:
(a)    Duty Hours. Each hour for which an Employee is directly or indirectly
paid or entitled to payment by an Employer for the performance of duties.
(b)    Non-Duty Hours (Paid). Each hour for which an Employee is directly or
indirectly paid or entitled to payment by an Employer for reasons (such as
vacation, holidays, sickness, short-term disability, long-term disability,
medical leave, family medical leave or jury duty) other than the performance of
duties.


 
9
WEST\253921653.3 




--------------------------------------------------------------------------------








(c)    Non-Duty Hours (Unpaid). Each hour for which an Employee is not paid due
to medical leave, family medical leave or layoff. Up to a total of 501 Hours of
Service shall be credited under this subsection (b) (with such 501 limit reduced
by one Hour of Service for each Hour of Service credited under subsection (b))
to an Employee in a computation period on account of any single continuous
period during which the Employee performs no duties, provided, however, that if
such continuous period extends into the next computation period, up to 501
additional Hours of Service shall be credited in such computation period, and
further provided that no Hours of Service shall be credited under this
subsection (b) for any period of time after the Employee’s Termination of
Employment.
(d)    Back-Pay Hours. Each hour for which no credit has been given under
subsections (a), (b) or (c) above, but for which back pay, irrespective of
mitigation of damages, has been either awarded or agreed to by an Employer.
(e)    Military Service Hours. To the extent not taken into account under
another subsection of this Section, each hour of the normally scheduled work
week during a period when the Employee is absent from employment with an
Employer for voluntary or involuntary military service with the armed forces of
the United States, provided that such Employee returns to work within 90 days
after his discharge date or within such longer period of time as may be
prescribed by the Uniformed Services Employment and Reemployment Rights Act of
1994 (“USERRA”).
(f)    Worker’s Compensation. No Hours of Service will be credited if payment is
made solely to comply with applicable worker’s compensation or disability
insurance laws.
(g)    Intermittent Family Leave. An Employee shall be credited with 45 Hours of
Service for each week in which he is on Intermittent Family Leave. Subsections
(b) and (c) shall not apply to such Employees. “Intermittent Family Leave” has
the meaning given in the Employer’s policies and procedures manual for an
Employee who periodically needs time off for the treatment and care of himself
or family members due to conditions which require ongoing medical treatment but
which do not require the Employee to take an extended leave of absence to
provide or obtain such care.
The number of Hours of Service to be credited to any Part-Time Employee shall be
calculated based on records maintained by the Employee’s Employer indicating the
actual hours for which the Employee is compensated. The number of Hours of
Service credited to any other Employee shall be calculated based on 45 hours for
each week for which the Employee would be entitled to at least One Hour of
Service. In the case of a payment which is made or due on account of a period
during which an Employee performs no duties and which results in the crediting
of Hours of Service under subsection (b), (c) or (e) above, or in the case of an
award or agreement for back pay made with respect to a period described in
subsection (d) above, the number of Hours of Service to be credited shall be in
accordance with the provisions of the Rules and Regulations for Minimum
Standards for Employee Pension Benefit Plans, U.S. Department of Labor, 29
C.F.R. Section 2530.200b-2(b) which are hereby incorporated by reference. Such
rules and regulations shall apply to subsection


 
10
WEST\253921653.3 




--------------------------------------------------------------------------------








(b) above as if absences described in such Section were paid absences. Hours of
Service shall be credited to a Plan year in accordance with the provisions of
subsection (b) of the above-cited Department of Labor Regulations. Hours
required to be credited for more than one reason under this Section which
pertain to the same period of time shall be credited only once.
2.25    “Investment Manager” means any bank, trust company, firm or institution
appointed by the Administrative & Investment Committee to invest part or all of
the Trust Fund in accordance with ARTICLE VI.
2.26    “Matching Contribution Percentage” means a percentage calculated for
purposes of Section 5.5(b) for (1) the group of Participants who are Highly
Compensated Employees or (ii) the group of all other Participants, as follows:
(a)    For the group of Participants (including an Eligible Employee who is
eligible with respect to a Plan Year to receive an allocation of Matching
Contributions, but who fails to do so solely on account of the Employee’s
failure to elect to make Pay Deferral Contributions during the Plan Year) who
are Highly Compensated Employees for a Plan Year, the Matching Contribution
Percentage (referred to herein as the “HCE Matching Contribution Percentage”)
for the Plan Year shall be the average of the following percentages (calculated
separately for each member of the group): Matching Contributions on behalf of
the group member for the Plan Year, divided by his Compensation for the Plan
Year.
(b)    For the group of all other Participants (including any Eligible Employee
who is not a Highly Compensated Employee for a Plan Year and who fails to
receive an allocation of Matching Contributions solely on account of the
Employee’s failure to elect to make Pay Deferral Contributions during the Plan
Year), the Matching Contribution Percentage (referred to herein as the “NHCE
Matching Contribution Percentage”) for the Plan Year shall be the average of the
following percentages (calculated separately for each member of the group):
Matching Contributions on behalf of the group member for the prior Plan Year,
divided by his Compensation for the prior Plan Year. The NHCE Matching
Contribution Percentage shall be determined without regard to whether an
Employee is a non-Highly Compensated Employee for the current Plan Year.
The Matching Contribution Percentages for individuals and the Matching
Contribution Percentage for each specified group shall be calculated to the
nearest one-hundredth of one percent. Matching Contributions made on behalf of a
Participant under any other tax-qualified defined contribution plan maintained
by the Participant’s Employer or any Commonly Controlled Entity of such Employer
shall be included in computing his Matching Contribution Percentage to the
extent the Company elects to aggregate such other defined contribution plan with
the Plan for purposes of the nondiscrimination test of Section 5.5(b) or the
coverage test of Code Section 410(b).
2.27    “Maternity/Paternity Absence” means a paid or unpaid absence from
employment (including an unapproved leave of absence) with an Employer or a
Commonly


 
11
WEST\253921653.3 




--------------------------------------------------------------------------------








Controlled Entity of an Employer (a) by reason of the pregnancy of the Employee;
(b) by reason of the birth of a child of the Employee; (c) by reason of the
placement of a child under age 18 in connection with the adoption of the child
by the Employee (including a trial period prior to adoption); and (d) for
purposes of caring for a child immediately following birth or adoption. The
Employee must prove to the satisfaction of the Administrative & Investment
Committee that the absence meets the above requirements and must supply
information concerning the length of the absence unless the Administrative &
Investment Committee has access to relevant information without the Employee
submitting it.
2.28    “Normal Retirement Date” means the date on which a Participant attains
age 65.
2.29    “One-Year Break In Service” means a Plan Year in which an Employee has
fewer than 501 Hours of Service; provided, however, that an Employee shall not
have a One-Year Break In Service for any Plan Year if he is an Employee on the
last day of the Plan Year. In addition, an Employee who is absent from work due
to a Maternity/Paternity Absence or due to an unpaid leave of absence for which
credit is required pursuant to the Family Medical Leave Net of 1993, as amended,
to be given for purposes of avoiding a break in service shall be treated as
having completed certain Hours of Service for a limited period. The Employee
will be treated as completing either (1) the number of Hours of Service that
normally would have been credited but for the absence (i.e., 45 Hours of Service
per week) or (ii) if the normal work hours are unknown, eight Hours of Service
for each normal workday during the leave, to a maximum per Plan Year of 501
Hours of Service. The Hours of Service required to be credited under this
subsection must be credited only to prevent a One-Year Break in Service in the
Plan Year in which the absence begins for one of the permitted reasons or, if
crediting in such year is not necessary to prevent a One-Year Break in Service
in the Plan Year, in the following Plan Year.
2.30    “Participant” means an Eligible Employee who elects to make Pay Deferral
Contributions under the Plan pursuant to Section 5.1, or if earlier, receives a
Profit Sharing Contribution pursuant to Section 4.1 (c) or elects to make a
Rollover Contribution to the Plan pursuant to Section 5.6.
2.31    “Part-Time Employee” means an Employee who is normally scheduled to work
less than 20 hours per week for Employee’s Employer.
2.32    “Plan” means the Edwards Lifesciences Corporation 401(k) Investment and
Savings Plan.
2.33    “Plan Year” means the twelve consecutive month period beginning January
1 and ending December 31; provided, however, that the first Plan Year shall be
the period beginning on the Effective Date and ending on December 31.
2.34    “Prior Plan” means the Baxter International Inc. and Subsidiaries
Incentive Investment Plan, as in effect immediately prior to the Effective Date.


 
12
WEST\253921653.3 




--------------------------------------------------------------------------------








2.35    “Prior Plan Participant” means an individual who was a participant in
the Prior Plan immediately prior to the Effective Date and who became an
Eligible Employee on the Effective Date.
2.36    “Roth Contributions/Roth Elective Deferrals” shall mean any Employer
contributions with respect to Plan Years beginning on or after January 1, 2012,
in lieu of cash compensation, and shall include contributions made pursuant to a
salary reduction agreement or other deferral mechanism. With respect to any
taxable year, a Participant's Roth Elective Deferral is the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under any Roth elective deferral arrangement as described in IRC section
402A. Roth Elective Deferrals shall not include any deferrals properly
distributed as excess annual additions. Roth Elective Deferrals are a
Participant's Plan Deferral Contributions that are includible in the
Participant's gross income at the time deferred and have been irrevocably
designated as Roth Elective Deferrals by the Participant in his or her deferral
election.
2.37    “Spouse” means the person who is or was married to the Participant
within the meaning of the laws of the State in which the Participant was
married, and, for purposes of determining who is entitled to the survivor
annuity under a Joint and Survivor Annuity, the person who as of the date a
Participant’s annuity payments begin is alive and married to the Participant
within the meaning of the laws of the State in which the Participant was
married.
2.38    “Termination of Employment” or “Severance of Employment” when a person
ceases to be an Employee and ceases to be on the payroll of an Employer or a
Commonly Controlled Entity of an Employer. Transfer of employment from an
Employer to another Employer or Commonly Controlled Entity or from one Commonly
Controlled Entity to another Commonly Controlled Entity or to an Employer, shall
not constitute a Termination of Employment for purposes of the Plan.
Notwithstanding the foregoing, an individual who has ceased to be an Employee
but who remains for a limited period of time on the payroll of an Employer or a
Commonly Controlled Entity of an Employer solely for administrative purposes
shall incur a Termination of Employment on the date he ceases to be an Employee.
2.39    “Trust” means the legal entity resulting from the Trust Agreement
between the Company and the Trustee, pursuant to which assets of the Plan are
received, held, invested and distributed to or for the benefit of Participants,
Spouses and Beneficiaries.
2.40    “Trust Agreement” means the agreement between the Company and the
Trustee establishing the Trust, as amended.
2.41    “Trust Fund” means all assets held by the Trustee, Investment Managers
and insurance institutions in accordance with the Trust Agreement and the Plan.
2.42    “Trustee”means any individual(s) or corporation(s) designated in the
Trust Agreement to execute the duties of the Trustee as set forth in the Trust
Agreement.


 
13
WEST\253921653.3 




--------------------------------------------------------------------------------








2.43    “Year of Vesting Service” or “Vesting Service” means the period credited
to an Employee for purposes of determining the extent to which the Employee is
vested in his Employer Matching Account under the vesting schedule set forth in
Section 7.2. Under the Plan, an Employee is credited with a Year of Vesting
Service if the Employee completes at least 1,000 Hours of Service during any
Plan Year. An Employee’s period of service with a corporation that becomes a
Commonly Controlled Entity of an Employer shall be taken into account for
purposes of this Section if the Employee is employed on the date the corporation
becomes a Commonly Controlled Entity. An individual who became an Employee on
September 1, 2015 who immediately prior to such date was a leased employee of
TriNet HR Corporation working at the location(s) of CardiAQ Valve Technologies,
Inc. shall have their service with CardiAQ, Inc. taken into account for purposes
of this Section. An individual who became an Employee on December 20, 2007 who
immediately prior to such date was an employee of CardioVations Division of
Ethicon shall have their service with CardioVations Division of Ethicon taken
into account for purposes of this Section. Credit shall be given at the rate of
45 Hours of Service for each week during such period (but not to exceed 1,000
Hours of Service for any twelve month period). If an Employee is credited with
at least one Year of Vesting Service, he shall never lose such service
regardless of when he returns to employment as an Employee. Notwithstanding the
foregoing, an individual (i) who immediately prior to the Effective Date was
employed by Baxter or a Commonly Controlled Entity of Baxter and (ii) who
becomes an Eligible Employee on the Effective Date shall be credited with the
number of Years of Vesting Services such individual earned while employed with
Baxter or a Commonly Controlled Entity of Baxter.
ARTICLE III

PARTICIPATION
3.1    Participation. Each Prior Plan Participant shall become a Participant on
the Effective Date. Each other Eligible Employee shall become a Participant as
of the Entry Date coincident with or immediately following the Participant’s
satisfaction of the applicable eligibility service requirement as described in
the next two sentences. An Employee who is not a Part-Time Employee shall
satisfy the eligibility service requirement on the thirty-first (31st) day of
employment. An Employee who is a Part-Time Employee shall satisfy the
eligibility service requirement at the end of the first twelve-month period
beginning on the date of the Employee’s employment, or beginning on any
subsequent January 1, during which the Employee completes 1,000 or more Hours of
Service during such twelve month period.
3.2    Cessation of Participation. A Participant shall cease to be a Participant
on the later of the date on which such Participant ceases to be an Eligible
Employee or the date on which the Participant’s Accounts are distributed for his
benefit in accordance with the Plan.
3.3    Reemployment. An Eligible Employee who was a Participant or was eligible
to participate prior to his Termination of Employment and is reemployed as an
Eligible


 
14
WEST\253921653.3 




--------------------------------------------------------------------------------








Employee shall be eligible to recommence participation in the Plan on the first
Entry Date following the (late of his reemployment.
3.4    Transfer of Employment. In the event an Employee transfers from
employment with an Employer to employment with a division or unit of the Company
or a Commonly Controlled Entity of the Company that has not adopted the Plan in
accordance with Section 13.1, the Employee’s period of employment with such
non-participating division, unit or Commonly Controlled Entity shall be treated
as employment with a participating Employer solely for purposes of (1)
determining the Participant’s Years of Vesting Service and (ii) determining when
the Participant has incurred a Termination of Employment entitling the
Participant to a distribution pursuant to ARTICLE VII.
3.5    Reemployment of Veterans. The provisions of this Section shall apply in
the case of the reemployment by an Employer of an Eligible Employee, within the
period prescribed by USERRA, after the Employee’s completion of a period of
qualified military service (as defined in Code Section 414(u)(5)). The
provisions of this Section are intended to provide such Employees with the
rights required by USERRA and Section 414(u) of the Code, and shall be
interpreted in accordance with such intent.
(a)    Make Up of Pay Deferral Contributions. Such Employee shall have the right
to make contributions under the Plan (“Make Up Deferrals”), in addition to any
Pay Deferral Contributions which the Employee elects to have made under the Plan
pursuant to Section 5.1. From time to time while employed by an Employer, such
Employee may elect to make such Make Up Deferrals during the period beginning on
the date of such Employee’s reemployment and ending on the earlier of:
(i)    the end of the period equal to the product of three and such Employee’s
period of qualified military service, and
(ii)    the fifth anniversary of the date of such reemployment.
Such Employee shall not be permitted to contribute Make Up Deferrals to the Plan
in excess of the amount which the Employee could have elected to have made under
the Plan in the form of Pay Deferral Contributions if the Employee had continued
in employment with his Employer during such period of qualified military
service. Such Employee shall be deemed to have earned “Compensation” from his
Employer during such period of qualified military service for this purpose in
the amount prescribed by Code Sections 414(u)(2)(B) and 414(u)(7) (“Qualified
Military Service”). The manner in which an Eligible Employee may elect to make
up deferrals pursuant to this subsection (a) shall be prescribed by the
Administrative & Investment Committee.
(b)    Make Up of Employer Matching Contributions. An Eligible Employee who
makes Make Up Deferrals as described in subsection (a) shall be entitled to an
allocation of matching contributions (“Make Up Matching Contributions”) in an
amount


 
15
WEST\253921653.3 




--------------------------------------------------------------------------------








equal to the amount of Employer Matching Contributions which would have been
allocated to the Account of such Eligible Employee under the Plan if such Make
Up Deferrals had been made in the form of Pay Deferral Contributions during the
period of such Employee’s qualified military service (as determined pursuant to
Code Section 414(u)). The amounts necessary to make such allocation of Make Up
Matching Contributions shall be derived from Forfeitures not yet applied towards
Employer Matching Contributions for the Plan Year in which the Make Up Deferrals
are made, and if such Forfeitures are not sufficient for this purpose, then the
Eligible Employee’s Employer shall make a special contribution which shall be
utilized solely for purposes of such allocation.
(c)    Profit Sharing Contributions. Such Employee shall be entitled to share in
allocations of Profit Sharing Contributions with respect to such period of
Qualified Military Service as an Eligible Employee. Such Employee shall be
deemed to have earned “Compensation” from his or her Employer during such period
of Qualified Military Service for this purpose in the amount prescribed by
sections 414(u)(2)(B) and 414(u)(7) of the Code.
(d)    Inapplicability of Limitations. Any contributions made by an Eligible
Employee or an Employer pursuant to this Section on account of a period of
qualified military service in a prior Plan Year shall not be subject to the
limitations prescribed by Sections 4.3, 5.3 and 5.4 of the Plan (relating to
Sections 402(g), 404 and 415 of the Code) for the Plan Year in which such
contributions are made. The Plan shall not be treated as failing to satisfy the
nondiscrimination rules of Section 5.5 of the Plan (relating to Sections
401(k)(3) and 401(m) of the Code) for any Plan Year solely on account of any
make up contributions made by an Eligible Employee or an Employer pursuant to
this Section.
(e)    Individuals Receiving Differential Wage Payments While on Qualified
Military Service. Effective January 1, 2009, an individual performing qualified
military service who is receiving a differential wage payment, as defined in
Code Section 3401(h)(2), from the Employer is deemed to be an Employee. However
for purposes of the limitations on in-service withdrawals as described in
Article VIII, such individual is treated as having incurred a Termination of
Employment during any period such individual is performing services in the
uniformed services described in Code Section 3401(h)(2)(A). If such individual
elects to receive a distribution because of such deemed Termination of
Employment, the individual shall be precluded from making any further Pay
Deferral Contributions and from having further Employer Matching Contributions
made on his behalf under the Plan or any other plan of deferred compensation, as
described in Section 8.1(e)(v) of the Plan.


 
16
WEST\253921653.3 




--------------------------------------------------------------------------------








ARTICLE IV

CONTRIBUTIONS
4.1    Contributions. Each Plan Year each Employer shall contribute to the Trust
the following amounts:
(a)    Pay Deferral Contributions made in accordance with Section 5.1 for such
Plan Year by its Employees who are Participants.
(b)    Matching Contributions in an amount equal to (i) 100% of the aggregate
amount of each such Participant’s Pay Deferral Contributions (not including
Catch Up Contributions) made in accordance with Section 5.1 for such Plan Year,
up to the first 3% of such Participant’s annual Compensation and (ii) 50% of the
aggregate amount of each such Participant’s Pay Deferral Contributions (not
including Catch Up Contributions) made in accordance with Section 5.1 for such
Plan Year on the next 2% of such Participant’s annual Compensation.
(c)    In the case of each Participant who is an hourly manufacturing employee,
Discretionary Profit Sharing Contributions, paid quarterly, in an amount
targeted at 3% (which may be more or less than 3%) of each such Participant’s
annual Base Pay based on the achievement of certain performance measures to be
established by the Administrative & Investment Committee in its discretion.
(d)    In the case of each Participant who is an hourly manufacturing employee
and whose. employment was transferred as of March 31, 2000 (the “Distribution
Date”) to an Employer from a Commonly Controlled Entity of Baxter, as of the
Effective Date, fifty shares of Company Common Stock to be held in the
Participant’s Stock Grant Account.
(e)    In the case of each Participant whose employment was transferred as of
the Effective Date to an Employer from a Commonly Controlled Entity of Baxter
and who is a salaried non-exempt or hourly manufacturing employee on the last
day of the applicable Plan Year (as listed in Schedule A hereto), the following
Transition Contributions:
(i)    Each Participant with 75 or more “points” (as determined under the terms
of the Baxter International Inc. and Subsidiaries Pension Plan (the “Baxter
Pension Plan”)) as of the Effective Date will receive an annual Transition
Contribution equal to five percent of the Participant’s Base Pay.
(ii)    Each Participant with 70-74 “points” (as determined under the terms of
the Baxter Pension Plan) as of the Effective Date will receive an annual
Transition Contribution equal to three percent of the Participant’s Base Pay.
(iii)    Each Participant with 65-69 “points” (as determined under the terms of
the Baxter Pension Plan) as of the Effective Date will receive an annual
Transition Contribution equal to two and one half percent of the Participant’s
Base Pay.


 
17
WEST\253921653.3 




--------------------------------------------------------------------------------








(iv)    Each Participant with 60-64 “points” and at least 10 years of “benefit
service” (as determined under the terms of the Baxter Pension Plan) as of the
Effective Date will receive an annual Transition Contributions equal to one
percent of the Participant’s Base Pay.
(v)    Each Participant with 55-59 “points” and at least 10 years of “benefit
service” (as determined under the terms of the Baxter Pension Plan) as of the
Effective Date will receive an annual Transition Contribution equal to one half
of one percent of the Participant’s Base Pay.
Such annual Transition Contributions shall continue until the earlier of (1) the
date on which the Participant terminates employment or (2) the first day of the
Plan Year following the Plan Year during which such Participant attains age
65.    
Each Employer may also make contributions in accordance with Sections 3.5, and
7.12(b). The Employers may make such contributions annually or more frequently.
Such contributions may be credited ratably as of each Accounting Date as
provided in Section 6.9 whether or not such contributions are actually made
ratably during the Plan Year..
Pay Deferral Contributions shall be paid by an Employer to the Trust no later
than the 15th business day of the month following the month in which such
contributions would have been payable to each Participant in cash but for the
Participant’s election to participate herein (or such other time prescribed by
law). Matching Contributions shall be determined and paid by an Employer to the
Trust no later than the filing date for the Employer’s federal income tax return
1-or such Plan Year, including extensions. Notwithstanding the foregoing, Profit
Sharing Contributions made pursuant to paragraph (c) above shall be made as
quarterly cash contributions which shall be invested according to the
Participant’s investment elections. If the Participant has made no investment
elections, then the contributions shall be used to purchase units of the Company
Common Stock Fund in each such Participant’s Account. Transition Contributions
made pursuant to paragraph (e) above shall be made annually as cash
contributions which shall be invested according to the Participant’s investment
elections. If the Participant has made no investment elections, then the
contributions shall be used to purchase units of the Company Common Stock Fund
in each such Participant’s Account. Shares of Company Common Stock contributed
pursuant to paragraph (d) above are not subject to reinvestment. In no event
shall the Employer contributions for any Plan Year exceed the amount deductible
by the Employer under Section 404 of the Code for the taxable year during which
such Plan Year ends.
4.2    Certification of Employer Contributions. An Employer may in its
discretion obtain a certification of the correctness of any calculations
relating to its contributions under the Plan. A certificate of an independent
accountant prepared for this purpose shall conclusively determine such issue.
4.3    Contribution Limitations. The following contribution limitations under
the Code shall be applied with respect to a limitation year which coincides with
the Plan Year. 


 
18
WEST\253921653.3 




--------------------------------------------------------------------------------








The Annual Addition (as defined in Section 4.4) allocated to any Participant’s
Accounts under the Plan and under any other defined contribution plan maintained
by his Employer or a Commonly Controlled Entity of his Employer (“Related
Defined Contribution Plans”), shall not exceed the lesser of (a) $30,000 in the
initial Plan Year (as adjusted for increases in the cost of living under section
415 of the Code or regulations thereunder) or (b) 25% of the Participant’s total
Compensation (effective January 1, 2002, 100% of the Participant’s Compensation
within the meaning of Section 415(c)(3) of the Code) paid during the Plan Year
by his Employer or a Commonly Controlled Entity of his Employer.  Effective
January 1, 2002, the Compensation limit referred to in clause (b) above shall
not apply to any contributions for medical benefits after separation from
service (within the meaning of Section 401(h) or Section 419A(f)(2) of the Code)
which is otherwise treated as an Annual Addition. Annual Addition shall also not
include restoration payments that are allocated to Participant’s Account and
catch-up contributions, as defined in Code Section 414(v).  In applying the
preceding limitation, the Annual Addition to a Participant’s accounts in any
Related Defined Contribution Plans constituting money purchase pension plans and
the Annual Addition to a Participant’s accounts under any other Related Defined
Contribution Plans (other than money purchase pension plans) shall be limited
before the Annual Addition to his accounts are limited, to the extent such
action is not inconsistent with such other plans.  Except as provided in Section
5.1 in the event any Employer contributions cannot be credited to a
Participant’s Accounts because of the limitations of this Section, excess
amounts shall be corrected in accordance with the procedures described in IRS
guidance under the Employee Plans Compliance Resolution System (i.e. Rev. Proc.
2008-50) or any applicable subsequent or replacement guidance. To the extent
required by regulations under Section 415 of the Code, the Employer
contributions allocated to any Participant shall be limited by this Section to
take into consideration any allocations made for the benefit of such participant
in prior Plan Years in excess of the Annual Addition limitations then in effect
or any applicable cumulative limitations.  In applying the rules of this
Section, the Administrative & Investment Committee shall make appropriate
adjustments to reflect the proper application of Section 415 of the Code with
respect to Plan Years of less than 12 months.
4.4    Annual Addition. The Annual Addition for each Participant for each Plan
Year means the sum of the following:
(a)    Employer contributions credited to the Participant’s Accounts under
Section 4.1 and employer contributions credited to the Participant’s accounts
under any Related Defined Contribution Plans (as defined in Section 4.3);
(b)    Remainders and forfeitures credited to the Participant’s Accounts and to
his accounts under any Related Defined Contribution Plans;
(c)    After-tax contributions made by the Participant to any Related Defined
Contribution Plan; and
(d)    Amounts credited for the benefit of a Key Employee (as defined in Section
12.2(g)) to a separate retiree health or life account maintained by an Employer
or


 
19
WEST\253921653.3 




--------------------------------------------------------------------------------








a Commonly Controlled Entity of that Employer or maintained under a Funded
Welfare Plan to which the Employer or Commonly Controlled Entity contributes. A
“Funded Welfare Plan” means a trust fund established under Section 501(c)(9) of
the Code or any other trust, corporation, arrangement or employer account which
is treated as a welfare benefit fund for purposes of Section 419(e) of the Code.
Effective January 1, 2008, the determination of amounts included or excluded as
Annual Additions under the Plan shall be made in accordance with the final
Treasury Regulations under Section 415 of the Code dated April 5, 2007.
ARTICLE V

PARTICIPANT CONTRIBUTIONS/CONTRIBUTION LIMITATIONS
5.1    Pay Deferral Contributions. An Eligible Employee may elect in the manner
described below to have his Employer reduce his Compensation via payroll
deduction in an amount not less than 1% nor more than 25% (prior to January 1, 
2003, the maximum percentage was 15%) of his Compensation, in whole multiples of
1%. Such salary reductions shall constitute Pay Deferral Contributions and shall
be contributed to the Trust by the Employer in accordance with Section 4.1. Pay
Deferral Contributions shall include both before-tax and Roth Elective Deferrals
unless otherwise stated. A Participant’s salary reduction election shall be made
electronically via telephone or in any such manner prescribed by the
Administrative & Investment Committee. Salary reduction elections will become
effective as of the first pay period beginning after such elections are properly
made. No salary reduction election will become effective unless the Participant
properly selects the Plan investment fund or funds to which his Pay Deferral
Contributions are to be allocated (in the manner described in Section 6.4).
Salary reduction elections shall continue in effect (with automatic adjustments
for any change in Compensation) until the Participant alters such election in
accordance with Section 5.2 or until the Participant ceases to be an Eligible
Employee.
Notwithstanding the percentage limit or dollar limits described in Section 5.3,
a Participant who is not less than age 50 by the end of a Plan Year beginning on
or after January 1, 2003 may contribute an additional amount of Pay Deferral
Contributions (referred to as “Catch Up Contributions”), up to the limit
described in Code Section 414(v) as in effect for the Plan Year in which the
Catch Up Contribution is made, consistent with procedures established by the
Committee. For Catch Up Contribution purposes the salary reduction election
percentages shall be made in whole multiples of 1% limited by the amount
required to make the required employment tax and other benefit withholding. The
Pay Deferral Contribution percentage attributable to Catch Up Contributions will
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
will not be treated as failing to satisfy the provisions of the Plan that
implement the requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12),
410(b) or 416, as applicable, because of authorizing such Catch Up
Contributions.
5.2    Change in Rate of Pay Deferral Contributions/Reemployment. Within the
limitations of Section 5.1, a Participant may elect to change the rate of his
Pay Deferral


 
20
WEST\253921653.3 




--------------------------------------------------------------------------------








Contributions effective once per payroll period. Any such election shall be made
electronically via telephone or in any such manner prescribed by the
Administrative & Investment Committee. Election changes shall become effective
as of the pay period beginning after the election is properly made. A
Participant may also elect to suspend or resume making Pay Deferral
Contributions in the same manner. If a former Participant is reemployed within
one month of his Termination of Employment, his Pay Deferral Contributions will
recommence in accordance with the most recent elections received from such
Participant prior to such Termination of Employment. Otherwise, the Participant
must make new elections in accordance with Section 5.1. Notwithstanding the
foregoing, any Participant who elects to contribute a portion of his salary to a
non-qualified deferred compensation arrangement maintained by his Employer or a
Commonly Controlled Entity of such Employer may not change the rate of his Pay
Deferral Contributions, except that he may do so at the end of each Plan Year,
to be effective as of the beginning of the following Plan Year.
5.3    Annual Limitations on Pay Deferral Contributions. A Participant’s annual
Pay Deferral Contributions (along with deferrals under any other salary
reduction arrangement under Code Section 401(k)) shall be limited to the amount
specified in Code Section 402(g) (which in 2000 is $10,500, and shall be
adjusted from time to time by the Internal Revenue Service under Code Section
402(g)(i)). Upon reaching this limit in any Plan Year, a Participant’s Pay
Deferral Contributions shall cease for the remainder of such Plan Year.
Alternatively, if a Participant’s Pay Deferral Contributions are not ceased and
exceed this limit for any Plan Year, such Pay Deferral Contributions and the
attributable earnings shall (effective January 1, 2008, gap period income shall
not be distributed) be returned to the Participant no later than April 15
following the close of such Plan Year.
If Pay Deferrals exceed the limit for the Plan Year as a result of a
Participant’s combined before-tax and/or Roth Contributions to the Plan and any
other plan or arrangement described in Code Section 401(k), 408(k), or 403(b)
that is sponsored by an entity unrelated to the Employer, any amount relating to
the excess Pay Deferrals made under the Plan (as adjusted for earnings or losses
thereon) shall be distributed to such Participant within the statutory time
period, so long as the Employer receives a written request for the distribution
by no later than March 1 of the calendar year following the calendar year in
which such excess Pay Deferral was made. If any Roth Contributions are made to
the Plan, the Participant must identify the extent to which the excess deferrals
are comprised of Roth Contributions.
5.4    General Limitations on Pay Deferral Contributions. For purposes of
applying the limitations of Sections 404 and 415 of the Code, Employer
contributions (including Pay Deferral Contributions) will be reduced to the
extent necessary (with Pay Deferral Contributions reduced First) to satisfy the
following requirements:
(a)    With respect to all Participants, the sum of all Pay Deferral
Contributions and Matching Contributions for any Plan Year shall not exceed the
maximum deductible amount for Employer contributions for such year under the
Code; and


 
21
WEST\253921653.3 




--------------------------------------------------------------------------------








(b)    With respect to each Participant, the sum of all Pay Deferral
Contributions and Matching Contributions for any Plan Year shall not exceed the
maximum amount which can be credited for such year under Section 4.3.
Any reduction of Pay Deferral Contributions required under this Section 5.4
shall be made in accordance with the procedures described in Section 5.5 below.
In applying the limitations of this Section 5.4, the Administrative & Investment
Committee may consider any other Employer contributions and cash or deferred or
salary reduction contributions permitted to be reflected for such purposes under
applicable federal regulations.
5.5    Nondiscrimination Rules Applicable to Pay Deferral and Matching
Contributions.
(a)    Actual Deferral Percentage Test. For each Plan Year, at least one of the
following nondiscrimination tests under Code Section 401(k)(3) shall be
satisfied:
(i)    The HCE Actual Deferral Percentage shall not be more than 125% of the
NHCE Actual Deferral Percentage; or
(ii)    The HCE Actual Deferral Percentage shall not be more than two percentage
points higher than, nor more than 200% of, the NHCE Actual Deferral Percentage.
(b)    Matching Contribution Percentage Test. For each Plan Year, at least one
of the following nondiscrimination tests under Code Section 401(m) shall be
satisfied:
(i)    The HCE Matching Contribution Percentage shall not be more than 125% of
the NHCE Matching Contribution Percentage; or
(ii)    The HCE Matching Contribution Percentage shall not be more than two
percentage points higher than, nor more than 200% of, the NHCE Matching
Contribution Percentage.
(c)    Remedial Actions to Satisfy Tests. If the nondiscrimination rules of
subsection (a) or (b) would otherwise not be satisfied for a Plan Year, the
Administrative & Investment Committee shall take such steps during the Plan Year
as it deems necessary or appropriate to adjust the Pay Deferral Contributions
for the remainder of the Plan Year on behalf of each Participant who is a Highly
Compensated Employee in order for one of the tests to be satisfied. If after the
end of the Plan Year, it is determined that such nondiscrimination rules would
not be satisfied for such Plan Year, the Administrative & Investment Committee
shall take all or any of the actions described below.
(i)    Actual Deferral Percentage Tests.
(A)    Return of Excess Contributions.


 
22
WEST\253921653.3 




--------------------------------------------------------------------------------








If one of the nondiscrimination tests set forth in subsection (a) would
otherwise not be satisfied for a Plan Year, the Administrative & Investment
Committee shall calculate a total amount by which Pay Deferral Contributions
must be reduced in order to satisfy such tests, in the manner prescribed by
Section 401(k)(8)(B) of the Code (the “excess contributions amount”). The amount
to be returned to each Participant who is a Highly Compensated Employee shall be
determined by first reducing the Pay Deferral Contributions of each Participant
whose actual dollar amount of Pay Deferral Contributions for such Plan Year is
highest until the such reduced dollar amount equals the next highest actual
dollar amount of Pay Deferral Contributions made for such Plan Year on behalf of
any Highly Compensated Employee, or until the total reduction equals the excess
contributions amount. If further reductions are necessary, then such Pay
Deferral Contributions on behalf of each Participant who is a Highly Compensated
Employee and whose actual dollar amount of Pay Deferral Contributions made for
such Plan Year is the highest (determined after the reduction described in the
preceding sentence) shall be reduced in accordance with the preceding sentence.
Such reductions shall continue to be made to the extent necessary so that the
total reduction equals the excess contributions amount.
The Company shall distribute to each such Participant (1) the amount of the
reductions prescribed by the preceding paragraph plus any income and minus any
loss allocable thereto and (ii) any corresponding Matching Contributions related
thereto plus any income and minus any loss allocable thereto in which the
Participant would be vested if he incurred a Termination of Employment on the
last day of such Plan Year (or earlier if such Participant actually incurred a
Termination of Employment at any earlier date), and any corresponding Matching
Contributions in which the Participant would not be vested plus any income and
minus any loss allocable thereto shall be forfeited. The amount of a
Participant’s corresponding Matching Contributions considered to be vested for
this purpose shall be determined as if all corresponding Matching Contributions
to be distributed or forfeited are the only amounts credited to the
Participant’s Employer Matching Account upon the hypothetical or actual
Termination of Employment described in the preceding sentence.
The amounts to be returned pursuant to this subparagraph shall be distributed no
later than the date which is 2 1/2 months after the end of the Plan Year (or if
distribution by such date is administratively impracticable, no later than the
last day of the subsequent Plan Year) for which such adjustment is made. The


 
23
WEST\253921653.3 




--------------------------------------------------------------------------------








amount of Pay Deferral Contributions distributed to a Participant shall be
reduced by any Pay Deferral Contributions previously distributed to such
Participant pursuant to Section 5.3 in order to comply with the limitations of
Section 402(g) of the Code. The amount of any income or loss allocable to any
such excess deferrals to be so paid including income or loss attributable to the
gap period, as described in the Treasury Regulations shall be determined
pursuant to the applicable Treasury Regulations. The unadjusted amount of any
reductions so distributed shall be treated as an Annual Addition for purposes of
Section 4.3.
(B)    Qualified Nonelective Contributions.
If it appears that there will be excess contributions as of the end of any Plan
Year, the Administrative and Investment Committee shall inform the Employer. The
Employer, in its discretion, may make a supplemental contribution which shall be
allocated to the Accounts of active Participants who are not Highly Compensated
Employees in a uniform and nondiscriminatory manner in order to eliminate excess
contributions. Such supplemental contribution by the Employer must be made, if
at all, within the twelve months after the close of the Plan Year in which the
contribution is to be allocated. Such supplemental contribution shall be treated
for all purposes as a before-tax and/or Roth Contribution (in a ratio
substantially identical to the Participant’s Pay Deferral election) and shall
satisfy the requirements of Treasury Regulation Section 1.401(k)-2(a)(6). The
allocation of a portion of any such supplemental contribution to the Account of
an affected Participant is subject to the Code Section 415 limits. If the
Employer chooses to make a supplemental contribution in an amount less than that
required to completely eliminate all excess contributions, such supplemental
contributions shall be taken into account before application of the correction
method hereinafter described.
Supplemental contributions will be treated as before-tax and/or Roth
contributions and will be fully vested when contributed to the Plan and subject
to the same distribution limitations applicable to before-tax and/or Roth
Contributions as set forth in Article VII. Supplemental contributions which may
be treated as before-tax and/or Roth Contributions must satisfy the requirements
set forth in this paragraph without regard to whether they are actually taken
into account as before-tax and/or Roth Contributions.”
(C)    Qualified Matching Contributions.


 
24
WEST\253921653.3 




--------------------------------------------------------------------------------








In addition to or in lieu of the actions described in subparagraphs (A) or (B)
above, to the extent permitted by law, any portion of that Plan Year’s Matching
Contributions that may be treated as a “qualified matching contribution” under
Code Section 401(k).
(ii)    Matching Contribution Percentage Tests.
(A)    Return of Excess Aggregate Contributions.
If one of the nondiscrimination tests set forth in subsection (b) would
otherwise not be satisfied for a Plan Year, the Administrative & Investment
Committee shall calculate a total amount by which Matching Contributions must be
reduced in order to satisfy such tests, in the manner prescribed by Section
401(m)(6)(B) of the Code (the “excess aggregate contributions amount”). The
amount of reduction applicable to each Participant who is a Highly Compensated
Employee shall be determined by first reducing the Matching Contributions of
each Participant whose actual dollar amount of Matching Contributions for such
Plan Year is highest until the such reduced dollar amount equals the next
highest actual dollar amount of Matching Contributions made for such Plan Year
on behalf of any Highly Compensated Employee, or until the total reduction
equals the excess aggregate contributions amount. If further reductions are
necessary, then such Matching Contributions on behalf of each Participant who is
a Highly Compensated Employee and whose actual dollar amount of Matching
Contributions made for such Plan Year is the highest (determined after the
reduction described in the preceding sentence) shall be reduced in accordance
with the preceding sentence. Such reductions shall continue to be made to the
extent necessary so that the total reduction equals the excess aggregate
contributions amount.
The Company shall distribute to each such Participant the portion of the
reductions applicable to the Matching Contributions related thereto plus any
income and minus any loss allocable thereto in which the Participant would be
vested if he incurred a Termination of Employment on the last day of such Plan
Year (or earlier if such Participant actually incurred a Termination of
Employment at any earlier date), and any Matching Contributions in which the
Participant would not be vested plus any income and minus any loss allocable
thereto shall be forfeited. The amount of a Participant’s Matching Contributions
considered to be vested for this purpose shall be determined as if all
corresponding Matching Contributions to be distributed or forfeited are the only
amounts credited to the Participant’s Employer Matching Account upon the
hypothetical or


 
25
WEST\253921653.3 




--------------------------------------------------------------------------------








actual Termination of Employment described in the preceding sentence.
The amounts to be returned pursuant to this subparagraph shall be distributed no
later than the date which is 2 1/2 months after the end of the Plan Year (or if
distribution by such date is administratively impracticable, no later than the
last day of the subsequent Plan Year) for which such adjustment is made. The
amount of any income or loss allocable to any reductions to be distributed or
forfeited shall be determined in accordance with applicable U.S. Treasury
Regulations. The unadjusted amount of any reductions so distributed shall be
treated as an Annual Addition for purposes of Section 4.3. The amount of any
income or loss allocable to any such excess deferrals to be so paid including
income or loss attributable to the gap period, as described in the Treasury
Regulations shall be determined pursuant to the applicable Treasury Regulations.
(B)    Additional Matching Contributions.
In addition to or in lieu of the actions described in subparagraph (A) above,
any Employer may make additional Matching Contributions to the Plan to the
extent necessary to satisfy one of the tests set forth in subsection (b). The
Administrative & Investment Committee shall designate the Participants for whom
such contributions are made. The additional contributions shall be credited to
the Employer Matching Account of each Participant for whom any such contribution
is made.
(iii)    Administrative Discretion.
If after making the adjustments required by paragraphs (1) and (2) of this
subsection for a Plan Year the Administrative & Investment Committee determines
that the sum of the HCE ADP and the HCE MCP exceeds the aggregate limit for such
Plan Year, the Administrative & Investment Committee shall, no later than the
last day of the subsequent Plan Year, reduce the Pay Deferral Contributions made
for such Plan Year on behalf of each Participant who is a Highly Compensated
Employee and any corresponding Matching Contributions to the extent necessary to
eliminate such excess. Such reduction shall be effected by reducing the Pay
Deferral Contributions made on behalf of each Participant who is a Highly
Compensated Employee in the manner described in paragraph (1) of this
subsection.
5.6    Rollover Contributions. On such forms and in such manner as prescribed by
the Administrative & Investment Committee, the Plan will accept a direct
rollover of an eligible rollover distribution from (i) a qualified plan
described in Section 401(a) or 403(a) of the Code, excluding after-tax employee
contributions, (ii) an annuity contract described in Section 403(b) of the Code,
excluding after-tax employee contributions, or (iii) an eligible plan under
Section 457 of the Code which is maintained by a state, political subdivision of
a state, or any agency or instrumentality of a stock or political subdivision of
a state. The


 
26
WEST\253921653.3 




--------------------------------------------------------------------------------








Plan will accept a Participant contribution of a Participant rollover
contribution of the portion of a distribution from an individual retirement
account or annuity described in Code Section 408(a) or 408(b) that is eligible
to be rolled over and would otherwise be includible in gross income.
The Trustee may accept rollover amounts on behalf of a Participant only to the
extent such amounts constitute “eligible rollover distributions” (as defined in
Code Section 402(c)(4)). A Participant who has ceased to be an Employee may only
elect to roll over to the Plan an amount credited on his behalf to the Baxter
International Inc. and Subsidiaries Pension Plan and only to the extent such
amount constitutes an “eligible rollover distribution” (as provided above).
“Rollover Contributions” will be credited to a Rollover Account maintained for
the Participant pursuant to Section 6.1(h) as soon as administratively
practicable after such contributions are remitted to the Administrative &
Investment Committee. No rollover election will become effective unless the
Participant properly selects the Plan investment fund or funds to which the
Rollover Contribution is to be allocated (in the manner described in
Section 6.4). A Participant who has previously made an investment election
applicable to his Pay Deferral Contributions must apply the same election to his
Rollover Contributions and any election to the contrary shall be disregarded.
Effective as of October, 1 2011, a Participant may make a Roth rollover
contribution to the Plan (a “Roth Rollover Contribution”). A Roth Rollover
Contribution is a direct rollover from another Roth elective deferral account
under an applicable retirement plan described in Code Section 402A(e)(1), and
only to the extent that the rollover is permitted under Code Section 402(c). The
Administrative & Investment Committee’s discretion with respect to Rollover
Contributions (as described in this Section 5.6) applies to Roth Rollover
Contributions, unless otherwise specified under the Code.
ARTICLE VI

INVESTMENTS AND PLAN ACCOUNTING
6.1    Participant Account Balance. The Administrative & Investment Committee
shall establish and maintain the following separate accounts with respect to
Participants:
(a)    Before-Tax Account. A “Before-Tax Account” shall be maintained for each
Participant. This account shall represent the amount of such Participant’s Pay
Deferral Contributions and the expenses, distributions, earnings and losses
attributable to such account.
(b)    Employer Matching Account. An “Employer Matching Account” shall be
maintained for each Participant. This account shall represent the portion of the
Employer Matching Contributions allocated to such Participant under the Plan and
the expenses, distributions, earnings and losses attributable to such account.


 
27
WEST\253921653.3 




--------------------------------------------------------------------------------








(c)    Prior Employer Matching Account. A “Prior Employer Matching Account”
shall be maintained for each Participant who received a direct transfer of
matching account assets from the Prior Plan to the Plan. The Participant shall
be 100% vested at all times in such account.
(d)    Profit Sharing Account. A “Profit Sharing Account” shall be maintained
for each Participant (i) on whose behalf a profit sharing account was maintained
under the Prior Plan or (ii) who receives a Profit Sharing Contribution as
described in Section 4.1(c). Such Profit Sharing Account shall reflect the
expenses, distributions, earnings and losses attributable to such account.
(e)    Stock Grant Account. A “Stock Grant Account” shall be maintained for each
Participant who receives a contribution of Company Common Stock as described in
Section 4.1(d). Such Stock Grant Account shall reflect the expenses,
distributions, earnings and losses attributable to such account.
(f)    Transition Contribution Account. A “Transition Contribution Account”
shall be maintained for each Participant who receives Transition Contributions
as described in Section 4.1(e). Such account shall reflect the expenses,
distributions, earnings and losses attributable to such account.
(g)    After-Tax Account. An “After-Tax Account” shall be maintained for each
Participant on whose behalf an after-tax account was maintained under the Prior
Plan. Such After-Tax Account shall reflect the expenses, distributions, earnings
and losses attributable to such account. To the extent applicable, separate
subaccounts shall be established to account for any after-tax contributions made
under a predecessor plan prior to 1987, and after-tax contributions made under a
predecessor plan after 1986.
(h)    Rollover Account. A “Rollover Account” shall be maintained for each
Participant whose benefits under another plan described in Section 401 (a) of
the Code, are transferred to the Trust Fund in accordance with Section 5.6 for
the subsequent payment of such amounts in accordance with this Plan. This
account shall reflect the expenses, distributions, earnings and losses
attributable to such account.
The Accounts represent the Participants’ interests in the Plan and Trust Fund
and are intended as bookkeeping account records to assist the Administrative &
Investment Committee in the administration of the Plan.
(i)    Roth Account. A Roth Account/Roth Contribution Account shall be
maintained for each Participant. This account shall represent the amount of such
Participant’s Roth Contributions and the expenses, distributions, earnings and
losses attributable to such account.
(j)    Roth Rollover Account. A Roth Rollover Account shall be maintained for
each Participant whose benefits under another plan described in Section 401 (a)
of the Code, are transferred to the Trust Fund in accordance with Section 5.6
for the


 
28
WEST\253921653.3 




--------------------------------------------------------------------------------








subsequent payment of such amounts in accordance with this Plan. This account
shall reflect the expenses, distributions, earnings and losses attributable to
such account.
6.2    Investment of Accounts. The Trustee, the Investment Managers and any
insurance institutions responsible for investment of the Trust Fund are
permitted to commingle the assets of the Trust Fund for purposes of investment
with the assets of other plans or trusts which are intended to qualify for plan
qualification and federal tax exemption under Sections 401 (a) and 501 (a) of
the Code, respectively. Any documents which are required to be incorporated in
the Plan and the Trust Agreement to permit such commingled investments are
hereby incorporated. Except to the extent required by Sections 6.3 and 6.4,
segregated investment of Plan and Trust Fund assets shall not be required with
respect to any one or more Participants. Each of the Accounts invested in a
particular investment fund shall represent an undivided interest in such
investment fund which corresponds to the balance of such Account.
6.3    Investment Funds. From time to time the Administrative & Investment
Committee may cause the Trustee, an Investment Manager or an insurance
institution to establish one or more investment funds for the investment and
reinvestment of the Trust Fund. Although the Administrative & Investment
Committee may arrange with the Trustee, Investment Managers and insurance
institutions for the establishment of investment funds, the continued
availability of these funds cannot be assured nor is it possible to assure that
the arrangements or the investment funds managed by a particular Investment
Manager, by the Trustee or by an insurance institution will continue to be
available on the same or similar terms. Participants may invest the total amount
of their Accounts (as provided in Section 6.4) among the investment funds made
available by the Administrative & Investment Committee from time to time for
such purpose. Such funds shall allow Participants to select from a range of
alternatives that offer different types of investments and different risk and
return characteristics.
If the Administrative & Investment Committee determines that Participants shall
exercise direction and control over the investment of their accounts in a manner
intended to insulate Plan fiduciaries from liability for investments under
Section 404(c) of ERISA, the investment funds established by the Administrative
& Investment Committee pursuant to this Section 6.3 shall afford Participants
with a broad range of investment alternatives whereby each Participant has a
reasonable opportunity to:
(a)    Affect materially the potential return on amounts in his Accounts and the
degree of risk to which such amounts are subject;
(b)    Choose from at least three investment alternatives:
(i)    each of which is diversified and each of which has materially different
risk and return characteristics;
(ii)    which, to the extent normally appropriate for Participants, allow them
to achieve portfolios with respect to the aggregate of their Accounts which have
risk and return characteristics at any point within the range of all
alternatives; and


 
29
WEST\253921653.3 




--------------------------------------------------------------------------------








(iii)    each of which when combined with investments in the other alternatives
tends to minimize the overall risk of each Participant’s portfolio with respect
to the aggregate of his Accounts through diversification.
(c)    Diversify the investments of his Accounts so as to minimize the risk of
large losses.
6.4    Investment Elections. Each Participant, in accordance with rules
promulgated under the Plan shall direct the investment of his Accounts described
in Section 6.1 in one or more of the investment funds available under the Plan.
Notwithstanding anything herein to the contrary, a Participant may not exercise
any investment discretion with respect to the shares of Company Common Stock
contributed pursuant to Section 4.1 (d) or the earnings thereon; provided,
however, that a Participant may direct the sale (but not the repurchase) of such
Company Common Stock subject to the limitations contained in the following
subsections. The Administrative and Investment Committee has the authority to
implement trading restrictions on all the investment options available under the
Plan. With respect to the investment funds referred to in Section 6.3 above and
to the shares of Company Common Stock contributed pursuant to Section 4.1(d)
(and earnings thereon), such investment elections shall be subject to the
following limitations:
(a)    Initial Investment Election. At the same time and in the same manner that
a Participant makes his initial salary reduction election (in accordance with
the requirements of Section 5.2), or if earlier, the same time that an Eligible
Employee makes a rollover contribution to the Plan (in accordance with Section
5.6), the Participant must direct the Trustee (electronically via telephone or
in any such manner prescribed by the Administrative & Investment Committee) as
to the investment funds to which the amounts credited to his Accounts shall be
invested. Participants shall invest the total amount of the Accounts in any
combination (in 1 % increments) of the available investment funds. All
investment elections shall continue in force until properly changed in
accordance with subsection (b) below.
(b)    Applicability of Investment Elections. Both with respect to initial
investment elections and changes in investment elections, unless the
Administrative & Investment Committee prescribes otherwise, one election shall
apply to the balance, as of the effective date of the election, in the
Participant’s Employer Matching Account, Profit Sharing Account, Before-Tax
Account, Roth Account, After-Tax Account, Prior Employer Matching Account,
Transition Contribution Account, Roth Rollover Account, and Rollover Account,
and additions thereto; provided that, with respect to an initial election by a
Participant who makes a rollover contribution prior to making Pay Deferral
Contributions under the Plan, such election shall apply to the balance, as of
the effective date of the election, in the Participant’s Rollover Account and/or
Roth Rollover Account.
(c)    Special Limitations and Procedures Applicable to the Company Common Stock
Fund. The following limitations and procedures shall be applicable to investment
elections which specify investment of a portion of the Participant’s Accounts in
the Company Common Stock Fund:


 
30
WEST\253921653.3 




--------------------------------------------------------------------------------








(i)    The aggregate amount of the assets of the Plan which may be invested in
the Company Common Stock Fund shall be limited by the Administrative &
Investment Committee to the extent the Administrative & Investment Committee
deems necessary to prevent the Plan from holding 5% or more of then outstanding
Common Stock of the Company or such other amount as shall be necessary to assure
that the Plan does not become subject to the provisions of Section 13(d) of the
Securities Exchange Act of 1934.
(ii)    Voting of Common Stock of the Company. Pursuant to the terms set forth
in the Trust Agreement, each Participant having an interest in the Company
Common Stock Fund shall have the right to direct the manner in which the Trustee
shall vote the Company Common Stock credited to the Participant’s Accounts.
Before each annual or special meeting of shareholders of the Company, there will
be sent to each applicable Participant a copy of the proxy solicitation material
for such meeting, together with a form requesting instructions to the Trustee on
how to vote the Company Common Stock allocated to such Participant’s Accounts.
Instructions will be mailed directly to the Trustee to preserve confidentiality.
Upon receipt of such instructions, the Trustee will vote such shares as
instructed. The Trustee will vote Company Common Stock allocated to
Participants’ Accounts for which the Trustee receives no valid voting
instructions and Company Common Stock not credited to Participant’s Accounts, if
any, held in the Trust Fund in a manner consistent with the provisions of the
Trust Agreement and applicable law. The Administrative & Investment Committee
may, but is not required to, direct the Trustee with respect to the voting of
Company Common Stock described in the previous sentence, and the Trustee will
follow such directions except where to do so would be a breach of the Trustee’s
duties under the Trust Agreement or applicable law. The Trustee may not divulge
information with respect to any Participant’s directions regarding voting of
Company Common Stock allocated to his Accounts. A Participant is deemed to be a
named fiduciary of the Plan with regard to all instructions the Participant
provides to the Trustee as to the manner to which it shall vote the Company
Common Stock credited to such Participant’s account.
(iii)    Offers for Company Common Stock. Pursuant to the terms set forth in the
Trust Agreement, in the event that the stockholders of the Company have received
an offer, including a tender offer, for the purchase or exchange of their shares
of Company Common Stock, the following provisions shall apply:
(A)    Each Participant having an interest in the Company Common Stock Fund
shall have the right to direct the Trustee concerning the sale or tendering of
the number of shares of Company Common Stock credited to the Participant’s
Accounts. A Participant is deemed to be a named fiduciary of the Plan with
regard to all instructions the Participant provides to the Trustee as to the
manner to which it shall vote the Company Common Stock credited to such
Participant’s account.
(B)    The Trustee will use its best efforts to communicate or cause to be
communicated to all Participants the provisions of the Plan and Trust Agreement
relating to such offer, all communications directed generally to the owners of
the securities to whom the offer is made or available, and any communications
that the


 
31
WEST\253921653.3 




--------------------------------------------------------------------------------








Trustee may receive from persons making the offer or any other interested party
(including the Company) relating to the offer. The Company and the
Administrative & Investment Committee will provide the Trustee with such
information and assistance as the Trustee may reasonably request in connection
with these communications to Participants. Neither the Company nor the Trustee
may interfere in any manner with any Participant’s investment decision with
respect to such an offer.
(C)    If the offer is for all Company Common Stock held by the Trustee in the
Trust Fund, then the Trustee will:
1.    Accept or reject the offer with respect to Company Common Stock allocated
to each Participant’s Accounts according to that Participant’s investment
decision, except where to do so would be a breach of the Trustee’s duties under
the Trust Agreement or applicable law; and
2.    Accept or reject the offer with respect to Company Common Stock allocated
to Participants’ Accounts for which no valid investment decision was received by
the Trustee and with respect to unallocated Company Common Stock held in the
Trust Fund in the Trustee’s sole discretion.
The Trustee may not divulge information with respect to any Participant’s
investment decision regarding the offer.
(D)    If the offer is for less than all the Company Common Stock held by the
Trustee in the Trust Fund, all provisions of paragraphs (A) through (C) will be
applied to that offer, except that each Participant will have the opportunity to
make an investment decision for a pro rata portion of the Company Common Stock
allocated to his Accounts and the Trustee, after effecting those investment
decisions, will make its acceptance or rejection of the offer with respect to a
pro rata portion of the Company Common Stock allocated to Accounts for which it
received no valid investment instructions or which is held unallocated in the
Trust Fund, so that the offer has been accepted or rejected with respect to the
full amount of Company Common Stock held by the Trustee in the Trust Fund which
was subject to the offer.
(E)    Notwithstanding the provisions of paragraphs (C) and (D) above, the
Administrative & Investment Committee may, but is not required to, direct the
Trustee with respect to the acceptance or rejection of any offer described in
paragraph (C) or (D) with respect to Company Common Stock allocated to
Participants’ Accounts for which no valid investment instructions are received
by the Trustee and with respect to unallocated Company Common Stock held in the
Trust Fund, and the Trustee shall accept or reject any such offer in accordance
with any such directions from the Administrative & Investment Committee to the
Trustee with respect to the offer, except where to do so would be a breach of
the Trustee’s duties under the Trust Agreement or applicable law.
(F)    Following the Trustee’s sale or tender of shares pursuant to the terms of
this subsection, each affected Participant’s interest in the Company


 
32
WEST\253921653.3 




--------------------------------------------------------------------------------








Common Stock Fund shall be eliminated and the proceeds from the sale or tender
of the shares credited to the Participant’s Accounts shall be subject to the
Participant’s investment direction.
(iv)    Special Limitations and Procedures Applicable to the Baxter Common Stock
Fund. The shareholder rights in the event of a tender offer described in
subparagraph (d)(iii) shall also be applicable to Participants in the Baxter
Common Stock Fund with respect to a pro rata portion of the unallocated shares
of Baxter Common Stock in the Baxter Common Stock Fund determined as described
above. For purposes of this paragraph, references to “Company” and “Company
Common Stock” in paragraph (d) shall mean “Baxter” and “Baxter Common Stock,”
respectively.
(v)    Company Common Stock Fund Trading Restrictions. Purchases and sales of an
interest in the Company Common Stock Fund other than pursuant to a Participant’s
periodic salary reduction investment election are subject to the limitations
imposed by the Company’s insider trading policy. Those Participants who are
deemed to be Section 16(b) officers may have additional restrictions on trading
within the Company Common Stock Fund.
6.5    Information Provided Under ERISA Section 404(c).
(a)    Participant’s Opportunities to Exercise Control. The Administrative &
Investment Committee shall communicate its rules to Participants in a manner
calculated to ensure that each Participant has a reasonable opportunity to
direct the investment of his Accounts. In addition, if the Administrative &
Investment Committee determines that Participants shall exercise direction and
control over the investment of their Accounts in a manner intended to insulate
Plan fiduciaries from liability for investments under Section 404(c) of ERISA,
it shall provide Participants with:
(i)    A statement that the Plan is intended to constitute a plan described in
Section 404(c) of ERISA and that the Plan’s fiduciaries may be relieved of
liability for any losses which are the direct and necessary result of investment
instructions given by the Participant;
(ii)    A description of the investment funds under the Plan and a general
description of the investment objectives and risk and return characteristics of
each such fund, including information relating to the type and diversification
of assets comprising the investment fund;
(iii)    The identity of each investment fund’s Investment Manager;
(iv)    An explanation of any specified limitations on transfers to or from a
designated investment fund and any restrictions on the exercise of voting,
tender and similar rights appurtenant to the Participant’s investment in the
investment fund;


 
33
WEST\253921653.3 




--------------------------------------------------------------------------------








(v)    A description of any transaction fees and expenses which affect the
Participant’s Accounts in connection with purchases or sales of interests in the
investment funds;
(vi)    A description of the procedures established to provide for the
confidentiality of information relating to the purchase, holding and sale of
Company Common Stock, and the exercise of voting, tender and similar rights by
Participants through investment in the Company Common Stock Fund;
(vii)    In the case of an investment fund which is subject to the Securities
Act of 1933, and in which the Participant has no assets invested immediately
following or immediately prior to the Participant’s initial investment in that
fund, a copy of the most recent prospectus provided to the Plan; and
(viii)    Any materials provided to the Plan relating to the exercise of voting,
tender or similar rights which are incidental to the holding in the Account of a
Participant of an ownership interest in the Company Common Stock Fund.
(b)    Additional Information Provided Upon Request. If the Administrative &
Investment Committee determines that Participants shall exercise direction and
control over the investment of their Accounts in a manner intended to insulate
Plan fiduciaries from liability for investments under Section 404(c) of ERISA,
it shall provide Participants, upon their request, with the following
information:
(i)    A description of the annual operating expenses of each investment fund
(e.g., investment management fees, administrative fees, transaction costs) which
reduce the rate of return to Participants, and the aggregate amount of such
expenses expressed as a percentage of average net assets of the fund;
(ii)    Copies of any prospectuses, financial statements and reports, and of any
other materials relating to the investment funds, to the extent such information
is provided to the Plan;
(iii)    A list of the assets comprising the portfolio of each investment fund
and the value of each such asset; and
(iv)    Information concerning the value of shares or units in the investment
funds, as well as the past and current investment performance of such funds,
determined, net of expenses, on a reasonable and consistent basis.
6.6    Investment Fund Accounting. The undivided interest of each Participant’s
Accounts in an investment fund shall be determined in accordance with the
accounting procedures specified in the Trust Agreement, investment management
agreement, insurance contract, custodian agreement or other document under which
such investment fund is maintained (the “Investment Fund Document”). To the
extent not inconsistent with such procedures, the following rules shall apply:


 
34
WEST\253921653.3 




--------------------------------------------------------------------------------








(a)    Deposits. Amounts deposited in an investment fund shall be deposited by
means of a transfer of such amounts to such investment fund to conform with the
investment elections properly received in accordance with Section 6.4.
(b)    Transfers. Amounts required to be transferred from an investment fund to
satisfy benefit payments and required transfers to effectuate investment
elections in accordance with Section 6.4 shall be transferred from such
investment funds as soon as practicable following receipt by the Trustee or
Investment Manager of proper instructions to complete such transfers.
(c)    Allocation of Fund Earnings. Except as provided in the applicable
Investment Fund Document, all amounts deposited in an investment fund shall be
invested as soon as practicable following receipt of such deposit.
Notwithstanding the primary purpose or investment policy of an investment fund,
assets of any investment fund which are not invested in the primary investment
vehicle authorized by the Investment Fund Document shall be invested in such
short term instruments or funds as the Trustee or applicable Investment Manager
or insurance institution shall determine pending investment in accordance with
such Investment Fund Document.
(d)    Accounting for Purchases and Sales of Company Common Stock. Purchases and
sales of Company Common Stock shall be made for the Company Common Stock Fund in
accordance with the provisions of the Trust Agreement and in accordance with the
following:
(i)    No commissions shall be paid in connection with purchases or sales of
Company Common Stock from or to any disqualified person or party in interest (as
defined for purposes of Section 4975(e)(2) of the Code or Section 3(14) of
ERISA).
(ii)    Purchases of Company Common Stock other than purchases on the New York
Stock Exchange (the “Exchange”) shall be at a price not greater than the last
recorded sales price quoted for such shares on the Exchange on the last trading
day on which there was a recorded sale of such shares immediately preceding the
date of such purchases (the “Exchange Trading Price”).
(iii)    Sales of Company Common Stock other than sales on the Exchange shall be
at a price not less than the Exchange Trading Price (as defined in subparagraph
(ii) above).
(iv)    In-kind contributions of the Employers, including contributions of
Company Common Stock, are valued at fair market value. For this purpose Company
Common Stock shall be valued as of the date of such contribution at the then
Exchange Trading Price (as defined in subparagraph (ii) above but determined as
of the end of the date on which such contribution is made if such date is a
trading day on the Exchange). If there are no sales of Company Common Stock on
the date as of which the Exchange Trading Price is determined, then the fair
market value of such common stock shall be the mean of the bid and asked prices
for such date.


 
35
WEST\253921653.3 




--------------------------------------------------------------------------------








(v)    If the Administrative & Investment Committee is unable to determine the
Exchange Trading Price (as defined in subparagraph (ii) above) because sales
prices on the Exchange are not so quoted, such quotes are not available to the
Administrative & Investment Committee or for any other reason, then the
Administrative & Investment Committee may utilize a composite index price or
other price which is generally accepted for the establishment of fair market
value in lieu of the Exchange Trading Price for purposes of the restrictions of
subparagraphs (ii) and (iii) above.
6.7    Expenses. Unless paid by the Employers, all costs and expenses incurred
in connection with the general administration of the Plan and Trust shall be
allocated among each investment funds in the proportion in which the amount
invested in each such fund bears to the amount invested in all funds as of the
Accounting Date preceding the date of allocation. All costs and expenses
directly identifiable to one fund shall be allocated to that fund. No commission
expenses shall be paid from the Plan with respect to transactions described in
Section 6.6(d)(i).
6.8    Accounting Dates. All Accounts shall be adjusted in accordance with
Section 6.11 as of each Accounting Date.
6.9    Crediting Employer Contributions.
(a)    Employer Matching Contributions shall be credited to the appropriate
Accounts of Participants as of the first Accounting Date coincident with or next
following the end of the payroll period for which such contributions are made,
regardless of the date such contributions are actually made. Expenses,
distributions, earnings or losses attributable to such amounts shall be
separately credited pursuant to Sections 6.7 and 6.11.
(b)    Employer Profit Sharing Contributions shall be credited to the
appropriate Accounts of Participants as of the first Accounting Date coincident
with or next following the end of the calendar quarter for which such
contributions are made, regardless of the date such contributions are actually
made. Expenses, distributions, earnings or losses attributable to such amounts
shall be separately credited pursuant to Sections 6.7 and 6.11.
(c)    Transition Contributions shall be credited to the appropriate Accounts of
Participants as of the first Accounting Date coincident with or next following
the end of the Plan Year for which such contributions are made, regardless of
the date such contributions are actually made. Expenses, distributions, earnings
or losses attributable to such amounts shall be separately credited pursuant to
Sections 6.7 and 6.11.
6.10    Crediting Pay Deferral Contributions. Pay Deferral Contributions shall
be credited to the appropriate Accounts as of the first Accounting Date
coincident with or next following the end of the payroll period for which such
contributions are made, regardless of the date such contributions are actually
made. Expenses, distributions, earnings or losses attributable to such amounts
shall be separately credited pursuant to Sections 6.7 and 6.11.


 
36
WEST\253921653.3 




--------------------------------------------------------------------------------










6.11    Adjustment of Account Balances. As of each Accounting Date the
Administrative & Investment Committee shall cause the Accounts of Participants
to be adjusted to reflect adjustments in the value of the Trust Fund, to reflect
contributions (net of Forfeitures) credited in accordance with Sections 6.9 and
6.10 and to reflect distributions of benefits (including transfers and
withdrawals) as follows:
(a)    First, adjust the Accounts as of the last Accounting Date of all
Participants to reflect the Adjusted Net Worth (as described below) of the Trust
Fund by applying the earnings adjustment rules applicable to each investment
fund and crediting earnings for segregated investments to the appropriate
Accounts of the Participants to whom such investments pertain; and
(b)    Next, credit Employer Matching Contributions, (including Forfeitures
applied towards such contributions in accordance with Section 7.4) Profit
Sharing Contributions, Transition Contributions, and Participant Pay Deferral
Contributions to the proper Accounts; and
(c)    Finally, charge to the proper Accounts all distributions made since the
previous Accounting Date.
The “Adjusted Net Worth” of the Trust Fund as of any date means the fair market
value of the Trust Fund as determined by the Trustee. If an error in the
adjustment of Accounts under this Section is discovered, the Administrative &
Investment Committee shall correct such error either (i) by crediting or
changing the adjustment necessary to make such correction to or against income
or unclaimed amounts or as an expense of the Trust Fund for the Plan Year in
which the correction is made or (ii) by requiring the Participant’s Employer to
make a special contribution to the Plan.
ARTICLE VII

DISTRIBUTION OF ACCOUNT BALANCES
7.1    Retirement, Disability or Death. If a Participant incurs a Termination of
Employment, while employed by an Employer or a Commonly Controlled Entity of an
Employer, on or after his attainment of age 55 or because of his Disability or
death, the balance in his Accounts, after all adjustments required under the
Plan have been made, shall be determined as soon as practicable and shall be
fully vested and nonforfeitable. Such amount shall be distributable to the
Participant or, in the event of the Participant’s death, to his Spouse or
Beneficiary in accordance with Section 7.6. Effective January 1, 2007, if a
Participant dies while performing qualified military service, the Participant’s
Spouse or Beneficiaries shall be entitled to any additional benefits (other than
benefit accruals relating to the period of qualified military service) provided
under the Plan had the Participant resumed Employment and then incurred a
Termination of Employment on account of death.


 
37
WEST\253921653.3 




--------------------------------------------------------------------------------








7.2    Resignation or Dismissal. If a Participant incurs a Termination of
Employment for reasons other than a Termination of Employment on or after his
attainment of age 55, Disability or death, the balance in his Prior Employer
Matching Account, Before-Tax Account, Roth Account, Profit Sharing Account,
Stock Grant Account (if any), Transition Contribution Account (if any),
After-Tax Account, Rollover Account, Roth Rollover Account and the vested
portion of his Employer Matching Account determined in accordance with the
vesting schedule below, after all adjustments required under the Plan have been
made, shall be determined as soon as practicable and shall be fully vested and
nonforfeitable. The portion of such Account which is vested, based upon the
balances of all such Accounts as of the Accounting Date coincident with or next
preceding the date of distribution (after adjustments required under the Plan as
of that date have been made) shall be distributable to the Participant in
accordance with Section 7.6.
Vesting Schedule
Years of Vesting Service    Vested Percentage
Less than 1 year    0%
1 year but less than 2 years    20%
2 years but less than 3 years    40%
3 years but less than 4 years    60%
4 years but less than 5 years    80%
5 or more years    100%
7.3    Special Vesting Rules Upon Sale of Business. In the event of a sale by
the Company of the stock or substantially all of the assets of an entity that is
an Employer, so that the entity ceases to be a participating Employer in this
Plan, the Administrative & Investment Committee, in its sole discretion, may
determine that all or a portion of the affected Participants (i.e., those who
are employed by such participating Employer) of said entity shall be fully
vested in their Account Balances, determined on the date as of which the entity
is no longer a participating Employer in this Plan, provided that such
Participant is not rehired before actual payment. In lieu of full vesting upon
such a sale, the Administrative & Investment Committee may direct that, in
accordance with an agreement between the Company and the purchaser of such stock
or assets, periods of a Participant’s service following the effective date of
such sale be counted towards determination of such Participant’s Vesting Service
hereunder. In the absence of Administrative & Investment Committee action, no
accelerated vesting or other special vesting rules shall apply to any
Participant in connection with any such sale, except as otherwise required by
law. The special vesting rules prescribed by this Section shall be applied in a
uniform and nondiscriminatory manner to all similarly situated classes of
affected Participants. Effective January 1, 2002 an affected Participant shall
be deemed to have a Severance from Employment and thereby be entitled to a
distribution of his or her Account Balance. However, such a distribution shall
be subject to the other provisions of the Plan regarding distributions, other
than


 
38
WEST\253921653.3 




--------------------------------------------------------------------------------








provisions that require a Severance from Employment before such amounts may be
distributed.
7.4    Forfeitures. The portion of any Participant’s Employer Matching Account
which is not vested under Section 7.2 or 7.3 will become a Forfeiture upon such
Participant’s Termination of Employment and, except as provided in subsection
(c) below, will be applied to reduce Employer Matching Contributions on a
periodic basis. However, if such Participant resumes employment with an Employer
or Commonly Controlled Entity of an Employer before incurring five consecutive
One-Year Breaks In Service, the Forfeiture (unadjusted for subsequent earnings
or losses) shall be restored to the Participant’s Employer Matching Account if
the Participant restores to the Plan the amount previously distributed in
accordance with subsection (a) below unless such restoration is not required
under an applicable supplement or appendix to this Plan. The restorations of a
Participant’s Employer Matching Account are subject to the following rules:
(a)    Buy-Back Contribution. The Forfeiture shall be restored if within 60
months following such Participant’s resumption of employment, he deposits with
the Administrative & Investment Committee an amount equal to the portion of his
Employer Matching Account which was previously distributed.
(b)    Restoration of Forfeitures. As of the first Accounting Date following
receipt by the Administrative & Investment Committee of the deposit described in
subsection (a) above (or as soon as practicable thereafter), the Participant’s
Employer Matching Account shall be credited with the Forfeiture.
(c)    Source of Restoration. The amounts necessary to restore the Forfeiture in
accordance with subsection (b) above shall be allocated for such purpose from
Forfeitures not yet applied towards Employer Matching Contributions, and if such
Forfeitures are not sufficient for this purpose, then, to the extent necessary
to satisfy such restoration, the balance of such Forfeitures in accordance with
subsection (b) above shall be restored by a special allocation of Employer
Matching Contributions which shall reduce the amounts available to credit to all
other Participants as of such Accounting Date. In lieu of such method of
restoring the Forfeiture, the Participant’s Employer may make a special
contribution which shall be utilized solely for purposes of such restoration.
7.5    Benefit Commencement Date. Except as otherwise provided in this Section
or Section 10.6, the Accounts of a Participant who incurs a Termination of
Employment shall be distributed in accordance with Section 7.6 as soon as
practicable following the Participant’s Normal Retirement Date. Notwithstanding
the preceding sentence, the following rules shall apply for purposes of
determining the benefit commencement date for any Participant or Beneficiary:
(a)    Cash-Out of Small Amounts. (i) If the vested portion of a Participant’s
Accounts does not exceed $5,000, the Administrative & Investment Committee shall
direct


 
39
WEST\253921653.3 




--------------------------------------------------------------------------------








the Trustee to distribute such amount to the Participant (or to the Beneficiary,
if appropriate) in a single sum without the consent of the Participant. The
remaining portion shall be treated as a Forfeiture. A distribution pursuant to
this subsection shall be made as soon as administratively practicable following
the Participant’s Termination of Employment. (ii) In the event of a distribution
greater than $1,000, in accordance with the provisions of clause (i) above, if
the Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Article VIII, then the
Administrative and Investment Committee will pay the distribution in a direct
rollover to an individual retirement plan designated by the Administrative and
Investment Committee.
(b)    Restrictions on Immediate Distribution. If the vested portion of a
Participant’s Accounts exceeds $5,000 (disregarding any rollover contributions
of any kind), the Participant must consent to any distribution commencement
prior to his Normal Retirement Date; provided, however, that consent under this
subsection is not required to make distributions necessary to satisfy Code
Section 401(a)(9), 401(k)(3), 401(m), 402(g) or 415. In order for a distribution
to commence prior to a Participant’s Normal Retirement Date, the Participant
must elect such a distribution electronically via telephone or in any such
manner prescribed by the Administrative Committee. Any consent by a Participant
to receive a distribution prior to his Normal Retirement Date will not be valid
unless such consent satisfies the requirements of (i) and (ii):
(i)    The Participant receives a notice, advising him of (A) his right to defer
distribution to his Normal Retirement Date, (B) the eligibility requirements
for, the material features of, and the relative values of, the optional forms of
benefits available under the Plan, and (C) his right to authorize a rollover of
the vested portion of his Accounts. The notice will be given no less than 30 nor
more than 90 days prior to the Participant’s benefit commencement date, or as
otherwise required under Code Section 411(a)(11). Notice may be provided under
any method approved under Treasury Regulation Section 1.411(a)-11.
(ii)    The Participant’s consent is provided no less than 30 nor more than 90
days prior to the Participant’s benefit commencement date, or as otherwise
required under Code Section 411(a)(11). A Participant who has received the
notice and, if required, a summary thereof, may make an affirmative election to
receive payment prior to the expiration of the 30-day period provided, (A) the
Administrative Committee or its delegate informs the Participant that he or she
has a right to a period of at least 30 days after receiving the notice to
consider the decision as to whether to elect a distribution and, if applicable,
a particular distribution option, and (B) the Participant, after receiving the
notice, affirmatively elects a distribution.
(c)    Commencement Date in Absence of Participant Direction. Subject to Section
10.6, unless a Participant elects otherwise (in the time and manner prescribed
by the Administrative & Investment Committee), distribution of a Participant’s
Accounts which


 
40
WEST\253921653.3 




--------------------------------------------------------------------------------








are distributable in accordance with Sections 7.1 or 7.2 shall commence no later
than the 60th day after the end of the Plan Year in which the latest of (i),
(ii) or (iii) below occurs.
(i)    The Participant’s Normal Retirement Date;
(ii)    The date of the Participant’s Termination of Employment; or
(iii)    The 5th anniversary of his initial Plan participation.
If such Participant incurs a Termination of Employment prior to his Normal
Retirement Date, the Participant will be deemed to have made an election to
defer distribution to the earlier of (i) the date the Participant provides
written consent to a distribution consistent with the requirements described in
subsection (c) or his Normal Retirement Date.
(d)    Benefit Commencement Date of Beneficiary. If a Participant dies prior to
the commencement of his benefits, and the vested portion of the Participant’s
Accounts exceeds $5,000, benefits payable to his Spouse or other Beneficiary
shall commence in accordance with the election of such Spouse or Beneficiary,
pursuant to Section 7.6. Notwithstanding the foregoing, the commencement and
duration of benefit payments to Spouses and other Beneficiaries shall be subject
to the requirements of Code Section 401(a)(9), as described in Sections 7.9 and
7.10. In addition, no benefits shall be paid to any Spouse or other Beneficiary
prior to the completion by the Administrative & Investment Committee of its
determination of the status of such Spouse or other Beneficiary as a proper
payee with respect to such Participant. If the Participant’s surviving Spouse
dies prior to commencement of such benefits, the benefits payable to any
contingent Beneficiary shall commence no later than December 31 of the calendar
year following the calendar year in which such surviving Spouse’s date of death
occurs. For purposes of this subsection, a Participant’s benefits shall be
deemed to have commenced on the date the Participant requests payment of his
distribution, in accordance with subsection (b).
(e)    Alternate Payee Commencement Date. Benefits payable to a former Spouse or
other member or former member of the Participant’s family pursuant to a
Qualified Domestic Relations Order (as defined in Code Section 414(p)) will
commence no sooner than the date the Administrative & Investment Committee or
its delegate completes its determination that the order satisfies the
requirements set forth in Code Section 414(p). If the value of the alternate
payee’s distribution does not exceed $5,000, it shall be distributed in a single
sum without the consent of the alternate payee as soon as practicable following
the date referred to in the preceding sentence. If the value of the alternate
payee’s distribution exceeds $5,000, then the commencement of benefits payable
to the alternate payee shall be made at the time prescribed by the terms of the
Qualified Domestic Relations Order, subject, however, to the rules set forth
herein as applied to the applicable Participant. For such purpose, the alternate
payee shall have the same payment options as are available to Participants other
than a joint and survivor annuity with the alternate payee’s subsequent spouse.


 
41
WEST\253921653.3 




--------------------------------------------------------------------------------








(f)    Minimum Required Distribution Rules. The requirements of this subsection
are intended to reflect the applicable rules of Code Section 401(a)(9) for
pre-death distributions and shall take precedence over any inconsistent
provisions of the Plan. The entire interest of a Participant must be distributed
or begin to be distributed no later than the Participant’s “required beginning
date.” Distributions in all cases will be made in accordance with Section
401(a)(9) of the Code and Treasury Regulations promulgated thereunder.
(i)    Participants Who Are Not 5%-Owners. The provisions of this paragraph
shall apply only to a Participant who was not a 5%-owner (as defined in Code
Section 416(i)) at any time during the Plan Year in which the Participant
attains age 70½. With respect to a Participant who attains age 70½. during the
1996 Plan Year, such Participant’s required beginning date shall be April 1,
1997 unless that Participant makes an election, in the time and manner
prescribed by the Administrative & Investment Committee, to defer commencement
until after his Termination of Employment. With respect to a Participant who
attains age 70½. on or after January l, 1997, the required beginning date is
April 1 of the calendar year following the later of (i) the calendar year in
which the Participant attains age 70½. and (ii) subject to subsection (c) above,
the calendar year in which contains the Participant’s Termination of Employment.
Notwithstanding the preceding sentence, to the extent required by U.S. Treasury
Regulations or other guidance of general applicability of the Internal Revenue
Service, a Participant’s required beginning date shall be April 1 of the
calendar year following the calendar year in which the Participant attains age
70½., if the Participant so elects.
(ii)    5%-Owners. The required beginning date of a Participant who is a
5%-owner (as described above) is April 1 of the calendar year following the
calendar year in which the Participant attains age 70½..
If the Participant’s benefit is to be distributed pursuant to this subsection in
the form of installments, the following minimum distribution rules shall apply
on or after the required beginning date:
(iii)    If a Participant’s benefit is to be distributed over (A) a period not
extending beyond the life expectancy of the Participant or the joint life
expectancy of the Participant and Beneficiary or (B) a period not extending
beyond the life expectancy of the Beneficiary, the amount required to be
distributed for each calendar year must be at least equal to the quotient
obtained by dividing the Participant’s benefit by the applicable life
expectancy.
(iv)    Life expectancy (or joint life expectancy) may be calculated by
reference to the Uniform Lifetime Table and Joint and Last Survivor Table set
forth in Treasury Regulation Section 401(a)(9)-9. Except as provided in Section
7.10(e), life expectancy shall not be recalculated.
The hierarchy for distributions required to be made pursuant to this subsection
(f) shall be the hierarchy applicable to installment distributions provided in
Section 7.6(c).


 
42
WEST\253921653.3 




--------------------------------------------------------------------------------








The date on which distribution of a Participant’s Accounts to a Participant or
Beneficiary commences under this Section 7.5 is his “Benefit Commencement Date.”
7.6    Methods of Benefit Payment. Participants and, if applicable,
Beneficiaries shall make elections regarding the methods of benefit payments in
such manner and at such times as the Administrative & Investment Committee shall
require. A Participant’s Accounts shall be distributed to him, or in the event
of his death to his Beneficiary, in one of the following methods:
(a)    Single Sum Form of Payment. This is the normal form of benefit payment.
Unless an optional method of payment is elected by the Participant in accordance
with subsection (b), (c), or (d) below, or by the Participant’s Beneficiaries in
accordance with subsection (c) or (d) below, the Participant’s Accounts will be
distributed in a single sum, provided that if the Participant’s Accounts exceed
$5,000, distribution thereof in a single sum may not be made prior to certain
designated times without the Participant’s or Beneficiaries’ consent, if
required pursuant to Section 7.5.
(b)    RESERVED.
(c)    Optional Installment Form of Payment. If the Participant’s Accounts
exceed $5,000, the Participant or his Beneficiaries, as applicable, may elect to
have the Participant’s Accounts distributed in the form of substantially equal
annual, semiannual, quarterly or monthly installment payments. Such installment
payments shall not be payable over a period of time in excess of the “maximum
installment period” (as defined in Section 7.9). Installment distributions shall
be deducted from the Participant’s Accounts in the following order (and shall be
deducted on a pro rata basis from the investment funds to which amounts in such
Accounts are allocated):
(i)    The portion of the Participant’s After-Tax Account attributable to
after-tax contributions made prior to 1987.
(ii)    The portion of the Participant’s After-Tax Account attributable to
after-tax contributions made after 1986 (if any), and the portion of such
account attributable to earnings, in the proportion prescribed by section 72 of
the Code.
(iii)    Rollover Account.
(iv)    Prior Employer Matching Account.
(v)    Vested portion of Employer Matching Account.
(vi)    Profit Sharing Account.
(vii)    Transition Contribution Account.
(viii)    Before-Tax Account.
(ix)    Stock Grant Account.


 
43
WEST\253921653.3 




--------------------------------------------------------------------------------








(x)    Roth Account.
(xi)    Roth Rollover Account.
(d)    Partial Single Sum Form of Payment. A Participant or his Beneficiaries,
as applicable, may elect to have less than 100% of the Participant’s Accounts
paid in a single sum. Such election shall be made in accordance with the
procedures described in Section 7.5(c). The hierarchy for distributions made
pursuant to this subsection shall be the hierarchy applicable to installment
distributions provided in subsection (c) above.
Benefits may be distributed in cash or, if applicable, in whole shares of
Company Common Stock from the Company Common Stock Fund or Baxter Common Stock
from the Baxter Common Stock Fund, provided that property distributed in Company
Common Stock may only be distributed if the requirements of Section 9.11 are
satisfied. As part of the distribution election, a Participant or his
Beneficiaries, as applicable, must indicate the amount, if any, of the balance
in the Participant’s Accounts invested in the Company Common Stock Fund that he
wishes to receive in Company Common Stock.
Neither the Employers nor the Administrative & Investment Committee shall be
obligated to consider the tax effects upon a Participant, Spouse, or other
Beneficiary of receipt by that Participant or such Spouse or other Beneficiary
of Plan benefits. It shall be the responsibility of Participants to consider the
tax effects of the time and manner of benefit distribution and the disposition
of distributions upon receipt by a Participant, Spouse, or other Beneficiary.
7.7    Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election hereunder, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.
(a)    Notice of Rights. Each distributee shall be provided with a notice as
described in Code Section 402(f) of his or her rights under this subsection no
less than 30 days (or such shorter period permitted by applicable U.S. Treasury
regulations) and no more than 180 days before the commencement of an eligible
rollover distribution to the distributee from the Plan. Written consent of the
distributee to the distribution must not be made before the distributee receives
the notice and must not be made more than 90 days before such commencement. A
participant who has received the 402(f) Notice and, if required, the summary
thereof, may waive the 30-day notice requirement by making an affirmative
election to make or not to make a direct rollover of all or a portion of his or
her Vested Interest. The 402(f) Notice may be provided under any method approved
under Treasury Regulation section 1.411(a)-11.
(b)    Definitions.
(i)    Eligible rollover distribution:  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the


 
44
WEST\253921653.3 




--------------------------------------------------------------------------------








distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated Beneficiary, or for a specified
period of 10 years or more; any distribution to the extent that distribution is
required under Code Section 401(a)(9); effective January 1, 1999, any hardship
distribution described in Code Section 401(k)(2)(B)(i)(IV); and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities). Effective with respect to distributions made on and after
January 1, 2002, (i) no portion of a hardship distribution is includible in an
eligible rollover distribution and (ii) a portion of a distribution will not
fail to be an eligible rollover distribution merely because it consists of
after-tax employee contributions that are not includible in gross income,
provided, however, that such portion may be transferred only to an individual
retirement account or annuity described in Code Sections 408(a) or (b), or to a
qualified defined contribution plan described in Code Sections 401(a) or 403(a)
that agrees to separately account for the transferred amounts, including
separately accounting for the portion includible in gross income and the part
that is not so includible.
(ii)    Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan or contract described
in Code Section 403(a), a qualified trust described in Code Section 401(a) that
accepts the distributee’s eligible distribution; or an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. However, in the case of an eligible rollover distribution to the
surviving spouse or non-spouse, an eligible retirement plan is an individual
retirement account or individual retirement annuity.
(iii)    Additional Rollover Options. In addition, effective for distributions
made on or after January 1, 2008, qualified rollover contributions from this
Plan to a Roth IRA may be made in accordance with the requirements of Section
408A(e) of the Code. Effective January 1, 2010, a direct trustee-to-trustee
transfer from the Plan to an individual retirement account described in Code
Section 408(b) established for the benefit of a deceased Participant’s
non-spouse Beneficiary, as described in Code Section 402(c)(11), shall be
treated as an Eligible Rollover Distribution.
(iv)    Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s divorced Spouse who is the alternate payee under
a qualified domestic relations order, as defined in Code Section 414(p), are
distributees with regard to the interest of the Spouse or former Spouse.
(v)    Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.


 
45
WEST\253921653.3 




--------------------------------------------------------------------------------








7.8    Qualified Reservist Distributions. Qualified reservist distributions
(within the meaning of Code Section 72(t)(2)(G)) shall be permitted under this
Plan.
7.9    Maximum Installment Period. Except as expressly provided to the contrary
in this ARTICLE VII, the period over which installment payments may be made with
respect to any person shall be determined by the Participant. In no event will
the period over which installment payments are made exceed a Participant’s
Maximum Installment Period. A Participant’s “Maximum Installment Period” shall
be determined pursuant to the following rules:
(a)    Life Expectancy Limitation. In no event shall installment payments be
made over a period in excess of the life expectancy of the Participant or the
life expectancy of the Participant and the Participant’s designated Beneficiary.
The Administrative & Investment Committee shall not adjust installment payments
to take into account changes in the life expectancy of a Participant or of his
Spouse or Beneficiary.
(b)    Incidental Benefit Limitation. In no event will installment payments
which commence during the lifetime of the Participant be scheduled over a period
which would result in less than 50% of the value of the Participant’s Accounts
being distributed over the Participant’s life expectancy, or which otherwise
violates the incidental benefit rules of Code Section 401(a)(9), unless the
Participant’s Spouse is his Beneficiary.
(c)    Death after Commencement of Benefits. If distribution of a Participant’s
benefits over a period (“Prior Payment Period”) not in excess of the period
described in subsection (a) above has begun and the Participant dies before the
entire balance in his Accounts has been distributed to him, the remaining
portion shall be distributed over a period no longer than the remainder of the
Prior Payment Period.
(d)    Death before Commencement of Benefits. If a Participant dies before the
distribution of his benefits has begun, distribution of the entire balance in
his Accounts shall be made no later than December 31 of the calendar year which
contains the fifth anniversary of the Participant’s death. However, such
five-year limitation shall not apply in the case of any portion of the Accounts
to be distributed to the Participant’s designated Beneficiary if such portion is
distributed over the life of such designated Beneficiary or over a period not
extending beyond the life expectancy of such Beneficiary and such distribution
begins not later than December 31 of the calendar year following the calendar
year which contains the date of the Participant’s death. Notwithstanding the
foregoing, if the designated Beneficiary is the Participant’s surviving Spouse,
the date on which distribution must begin as provided in the preceding sentence
shall not be earlier than December 31 of the calendar year in which the
Participant would have attained age 70½, had he survived. If the Participant’s
surviving Spouse dies before distribution begins, this subsection shall be
applied as if the surviving Spouse were the Participant except that the
provisions applicable to the surviving Spouse of a Participant shall not be
applicable to a spouse of the Participant’s surviving Spouse.


 
46
WEST\253921653.3 




--------------------------------------------------------------------------------








For purposes of this Section, a Participant’s “Designated Beneficiary” means the
Participant’s Beneficiary determined in accordance with Section 7.11.
7.10    Minimum Rate of Installment Payments. Except as expressly provided to
the contrary in this ARTICLE VII, a Participant who has selected an installment
method of payment may select the rate at which his benefits are paid, provided
the rate or amount of such installment payments satisfies all of the following
rules, to be applied in a uniform and nondiscriminatory manner:
(a)    Dollar Limitation. The Administrative & Investment Committee may
establish a minimum dollar amount for any installment payment.
(b)    Frequency of Payment. Installments may be paid monthly, quarterly,
semi-annually or annually.
(c)    Equal Payments. Installments must be payable in substantially equal
amounts, provided that the Administrative & Investment Committee may adjust such
amounts annually or more frequently to reflect earnings, losses or other
adjustments to the Participant’s Accounts.
(d)    Incidental Benefit Limitation. In no event will installment payments
which commence during the lifetime of the Participant be scheduled at a rate
which would result in less than 50% of the value of the Participant’s Accounts
being distributed over the Participant’s life expectancy, or which otherwise
violates the incidental benefit rules of Code Section 401(a)(9), unless the
Participant’s Spouse is his Beneficiary.
(e)    Rate of Payment Under Code Section 401(a)(9). Notwithstanding the
provisions of Section 7.9 or any other provisions of this Section, the
frequency, timing and rate at which installment payments are made to a
Participant shall comply with the minimum rate of payment requirements of
Section 401(a)(9) of the Code. Solely for purposes of such redetermination, the
life expectancy of the Participant and his Spouse or Beneficiary may be adjusted
as of such Plan Year end. The Administrative & Investment Committee shall
redetermine the amount of such installment as of each subsequent Plan Year to
assure continued compliance with such requirements but no further adjustments
shall be made to reflect further changes in such life expectancies.
(f)    Death after Commencement of Benefits. If distribution of a Participant’s
benefits has begun and the Participant dies before the entire balance in his
Accounts has been distributed to him, the remaining portion shall be distributed
at least as rapidly as under the method of distribution being used as of the
date of the Participant’s death.
(g)    Death before Commencement of Benefits. If a Participant dies before the
distribution of his benefits has begun, distribution of the entire balance in
his Accounts shall be made over the period specified in Section 7.9(d) and shall
be payable in an amount and at a rate of payment which complies with the
requirements of Code Section 401(a)(9).


 
47
WEST\253921653.3 




--------------------------------------------------------------------------------








The Administrative & Investment Committee may redetermine the amount of such
payments from time to time to assure continued compliance with such
requirements.
7.11    Surviving Spouse or Designated Beneficiaries. Except as provided in this
Section, a Participant’s Spouse shall be his designated Beneficiary and any
benefits remaining to be paid hereunder following a Participant’s death shall be
distributed to the Participant’s surviving Spouse, if any. Except as provided
below, any such benefits which remain to be paid following the death of the
Participant’s surviving Spouse shall be paid to the estate of the Participant’s
surviving Spouse. If there is no surviving Spouse or if the surviving Spouse of
such Participant consents in the manner described below, the benefits remaining
to be paid shall be distributed to the Participant’s designated Beneficiary or
Beneficiaries. A Beneficiary designation must be completed and filed with the
Administrative & Investment Committee during the Participant’s lifetime. A
Beneficiary designation properly completed and filed with the Administrative &
Investment Committee will cancel all such designations dated earlier. A
Participant may designate contingent or successive Beneficiaries and may name
natural persons, legal persons or entities, trusts, estates, trustees or legal
representatives as the Beneficiaries. If a married Participant designates a
Beneficiary or contingent Beneficiary other than his Spouse and the estate of
such Spouse, the Participant’s Spouse must consent in writing to such
designation and such consent must be witnessed by a notary public or Plan
representative. If the Spouse does not so consent, then such Beneficiary
designation shall not be effective unless the Spouse dies before the Participant
unless following the death of the Participant his surviving Spouse disclaims all
rights to the Participant’s benefits.
If the Participant dies leaving no surviving Spouse and either (a) the
Participant failed to file a valid beneficiary designation form, or (b) all
persons designated on the beneficiary designation form have predeceased the
Participant, the Participant’s benefit shall be paid in the following order: (i)
to the Participant’s surviving children (including legally adopted children) in
equal shares, (ii) to the Participant’s surviving parents (including legally
adoptive parents) in equal shares, (iii) to the Participant’s surviving brothers
and sisters in equal shares, then (iv) to the Participant’s estate.
7.12    Missing Beneficiaries of Deceased or Missing Participants. Subject to
all applicable laws relating to unclaimed property, if the Trustee mails by
registered or certified mail, postage prepaid, to the last known address of a
Participant or Beneficiary, a notification that he is entitled to a Plan
distribution, and if the notification is returned by the United States Postal
Service as being undeliverable because the addressee cannot be located at the
address indicated, and if the Trustee has no knowledge of such Participant’s or
Beneficiary’s whereabouts for three years after the date the notification was
mailed (or if for three years after the date the notification was mailed to the
Participant or Beneficiary he does not respond by informing the Trustee of his
or her whereabouts), then, subject to the applicable state laws concerning
escheat, the aggregate amount of such Participant’s Accounts shall be treated as
a Forfeiture and used to reduce Employer Matching Contributions, subject to the
following:
(a)    Restoration of Forfeiture. If following a Forfeiture under this Section
7.12, the Participant or Beneficiary is located, the Forfeiture (unadjusted for
subsequent


 
48
WEST\253921653.3 




--------------------------------------------------------------------------------








earnings or losses), shall be restored by crediting such amount to the
appropriate Accounts of the Participant as of the next Accounting Date.
(b)    Source of Restoration. The amounts necessary to restore the Forfeiture in
accordance with (a) above shall be allocated for such purpose from Forfeitures
not yet applied towards Employer Matching Contributions and if Forfeitures are
not sufficient then from an initial allocation of Employer Matching
Contributions to the extent necessary to satisfy such restoration, which special
allocation shall reduce the amounts available for allocation to all other
Participants in accordance with Section 6.9 as of the relevant Accounting Date.
In lieu of such method of restoring the Forfeiture, the Participant’s Employer
may make a special contribution which shall be allocated solely for purposes of
such restoration.
Participants and Beneficiaries are required to maintain current post office
addresses on file with the Administrative & Investment Committee.
7.13    Incapacitated Participants or Beneficiaries. If a Participant or
Beneficiary is incompetent or a minor, and a conservator, guardian, or other
person legally charged with his care has been appointed, any benefits to which
such Participant or Beneficiary is entitled shall be payable to such
conservator, guardian, or other person legally charged with his care. The
decision of the Administrative & Investment Committee in such matters shall be
final, binding, and conclusive upon all affected or interested parties. Neither
the Plan nor any representative of the Plan has any duty to see to the proper
application of such payments.
7.14    Reemployment after Distributions Commence. If a Participant has elected
an installment form of distribution, all such payments shall cease if the
Participant is rehired as an Eligible Employee. The portion of the Accounts not
distributed shall remain in such Participant’s Accounts. Payments under an
annuity contract shall continue during any period of reemployment.
7.15    Erroneous Payments. All benefits under the Plan shall be paid to the
Participant, Spouse or Beneficiary entitled thereto (“Payee”) in cash and/or in
Company Common Stock, provided that if any such payment shall be made in error
or in excess of the amount due, the Payee shall be required to return any such
payment or excessive portion of any payment upon request of the Administrative &
Investment Committee.
7.16    Finality of Distributions. Payments made in accordance with this Article
VII shall discharge all liabilities for such payments under the Plan.
ARTICLE VIII

WITHDRAWALS AND LOANS
8.1    Withdrawals. Except as provided in an applicable supplement or appendix
to this Plan, Accounts of Participants who have not ceased to be Employees may
be withdrawn in accordance with the following rules:


 
49
WEST\253921653.3 




--------------------------------------------------------------------------------








(a)    After-Tax/Rollover Contributions. A Participant may elect to withdraw all
or a portion of the total value (determined as of the date described below) of
his After-Tax Account and/or Rollover Account and/or Roth Rollover Account
including earnings thereon. A Section 16b officer of the Company must obtain
permission from the Company in order to receive an in-service distribution under
this subsection. Only one withdrawal of After-Tax Contributions per calendar
month may be made pursuant to this subsection.
(b)    Employer Matching, Prior Employer Matching, Transition Contribution and
Profit Sharing Account Withdrawals. A Participant who would be fully vested in
his Employer Matching Contributions Under Section 7.1 or 7.2 if his Accounts
were then distributable and who is fully vested and has completed five or more
years of Plan participation may elect to withdraw all or a portion of the total
value (determined as of the date described below) of his Employer Matching
Account, Prior Employer Matching Account, Transition Contribution Account and
Profit Sharing Account. The amount to be withdrawn is satisfied by reducing the
value determined for each such Account by the amount requested to be withdrawn
by the Participant, without regard to any distinction between contributions and
earnings. A Participant who receives a withdrawal under this subsection (b) is
ineligible to make Pay Deferral Contributions under Section 5.1 for a period of
six months commencing on the first day of the first pay period following the
date on which the Accounts are valued under this subsection for purposes of such
withdrawal. Such Participant’s Pay Deferral Contributions shall recommence on
the first day of the first pay period following the date on which such
Contributions were suspended and shall be at the same rate as in effect at the
time of suspension (unless the Participant elects otherwise). A Section 16(b)
officer of the Company must obtain permission from the Company in order to
receive an in-service distribution under this subsection. Only one withdrawal
per calendar month may be made pursuant to this subsection.
(c)    Stock Grant Account. A Participant is not permitted to withdraw the
shares contributed to his Stock Grant Account until he has incurred a
Termination of Employment.
(d)    Withdrawals after Age 59 1/2. Except as otherwise provided in an
applicable supplement or appendix to this Plan, a Participant who has attained
age 59 1/2 and who is fully vested and has completed five years of Plan
participation may elect to withdraw 100% of the value (determined as of the date
described below) of his Accounts other than his Stock Grant Account. A Section
16(b) Officer of the Company must obtain permission from the Company in order to
receive an in-service distribution under this sub-section. Only one withdrawal
per calendar month may be made pursuant to this subsection.
(e)    Hardship Withdrawal. A Participant who has withdrawn all amounts
permitted to be withdrawn under subsections (a), (b), (c) and (d) above and who
has established hardship (as described below) may elect to withdraw a specified
dollar amount


 
50
WEST\253921653.3 




--------------------------------------------------------------------------------








up to the total value (determined as of the date described below) of his vested
Accounts, other than his Stock Grant Account, according to the hierarchy set
forth in 1(h) below. Such withdrawals shall be subject to the following:
(i)    Immediate and Heavy Financial Need. A withdrawal shall be deemed to be
made on account of a hardship only if it is made on account of an immediate and
heavy financial need of the Participant and is necessary to satisfy such
financial need. The determination of whether a Participant has an immediate and
heavy financial need is to be made on the basis of all relevant facts and
circumstances.
(ii)    Exhaustion of Other Resources. A withdrawal will not be deemed to be
necessary to satisfy the immediate and heavy financial need requirement of
subparagraph (i) above unless the Participant has first obtained all
distributions and withdrawals, other than hardship withdrawals, and all
nontaxable loans currently available under all plans maintained by the Employers
and Commonly Controlled Entities of the Employers. A withdrawal generally may be
treated as necessary to satisfy the immediate and heavy financial need if the
need cannot reasonably be relieved:
(A)    Through reimbursement or compensation by insurance or otherwise;
(B)    By reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;
(C)    By cessation of Pay Deferral Contributions under the Plan, and the
cessation of any similar contributions under all qualified and nonqualified
plans of deferred compensation maintained by the Participant’s Employer or any
Commonly Controlled Entity; or
(D)    By other distributions or nontaxable loans (at the time of the loan) from
the Plan or any other plan maintained by the Participant’s Employer or any
Commonly Controlled Entity, or by borrowing from commercial sources on
reasonable commercial terms.
For purposes of this Section, the Participant’s resources shall be deemed to
include those assets of his Spouse and minor children that are reasonably
available to the Participant. A financial need shall not fail to qualify as
immediate and heavy merely because such need was reasonably foreseeable or
voluntarily incurred by the Participant.
(iii)    Specific Hardship. A withdrawal shall be deemed to be made on account
of an immediate and heavy financial need of a Participant if the withdrawal is
made on account of:
(A)    Expenses for medical care that would be deductible under Code Section
213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted income);


 
51
WEST\253921653.3 




--------------------------------------------------------------------------------








(B)    The purchase of a principal residence of the Participant (excluding
mortgage payments);
(C)    Payment of tuition, room and board, and related educational fees for up
to the next 12 months of post-secondary education for the Participant, or his
Spouse, children, or dependents (as defined in Code Section 152);
(D)    The need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;
(E)    Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to section 152(d)(1)(b));
(F)    Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
(G)    Such other reasons as the Commissioner of Internal Revenue may prescribe.
The amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal.
(iv)    Withdrawal Limited to Need. A withdrawal shall not be treated as
necessary to satisfy an immediate and heavy financial need of a Participant to
the extent the amount of the withdrawal is in excess of the amount required to
relieve the financial need or to the extent such need may be satisfied from
other resources that are reasonably available to the Participant. This
determination generally is to be made on the basis of all relevant facts and
circumstances.
(v)    Impact of Withdrawal on Future Participation. Upon receiving a hardship
withdrawal, a Participant shall be precluded from making any further Pay
Deferral Contributions and from having further Employer Matching Contributions
made on his behalf under the Plan or any other plan of deferred compensation
maintained by his Employer or any Commonly Controlled Entity until the beginning
of the first pay period coincident with or next following the end of a period of
12 months (6 months effective January 1, 2002) commencing with the date of such
withdrawal. The Participant’s Pay Deferral Contributions shall recommence at the
same rate. The denial of a Participant’s request for a hardship withdrawal shall
be treated as a denial of a claim for a benefit under the Plan, and shall thus
be subject to the claim and review procedures set forth under Section 9.10. For
purposes of this subparagraph (v) the phrase “other plan of deferred
compensation” means all qualified and nonqualified plans of deferred
compensation, including a cash or deferred arrangement that is part of a
cafeteria plan within the meaning of Code Section 125; however, it does not
include any mandatory employee contribution portion of a defined benefit plan,
or a health or welfare benefit plan (including one that is part of a cafeteria
plan.) For purposes of the six-month suspension of contributions, the phrase
“plans


 
52
WEST\253921653.3 




--------------------------------------------------------------------------------








maintained by the Employer” also includes stock option, stock purchase or
similar plans maintained by the Employer.
(f)    Requesting Withdrawals. A Participant may request a withdrawal
electronically via telephone or in any such manner prescribed by the
Administrative & Investment Committee. Upon receipt and approval of a withdrawal
request, the Trustee shall mail a federally mandated tax information notice to
the Participant. To receive payment of a withdrawal, the Participant must
telephone the Trustee (in the manner prescribed by the Administrative &
Investment Committee) no earlier than seven days and no later than 30 days after
the day he requested the withdrawal. If the Participant fails to telephone the
Trustee within this period, the withdrawal request shall be canceled.
(g)    Spousal Consent. No withdrawal shall be made to a married Participant who
has elected to have his Accounts distributed in an annuity form unless the
Participant’s Spouse consents to the withdrawal in the manner prescribed by the
Administrative & Investment Committee. Such consent must be in writing and
witnessed by a notary public.
(h)    Hierarchy. Hardship withdrawals shall be deducted from the Participant’s
Accounts in the following order (and shall be deducted on a pro rata basis from
the investment funds to which amounts in such Accounts are allocated):
(i)    The portion of the Participant’s After-Tax Account attributable to
after-tax contributions made prior to 1987.
(ii)    The portion of the Participant’s After-Tax Account attributable to
after-tax contributions made after 1986 (if any), and the-portion of such
account attributable to earnings, in the proportion prescribed by section 72 of
the Code.
(iii)    Rollover Account.
(iv)    Prior Employer Matching Account.
(v)    Vested portion of Employer Matching Account.
(vi)    Profit Sharing Account.
(vii)    Transition Contribution Account.
(viii)    Before-Tax Account.
(ix)    Roth Account.
(x)    Roth Rollover Account.
After a withdrawal in accordance with this Section, amounts remaining in the
Participant’s accounts, if any, shall continue to be held, invested and adjusted
in accordance with the Plan and Trust Agreement until such amounts are
subsequently withdrawn or otherwise


 
53
WEST\253921653.3 




--------------------------------------------------------------------------------








distributable in accordance with ARTICLE VII. Withdrawals under this Section
shall ordinarily be based on a valuation of the applicable Accounts as of the
Accounting Date immediately preceding the date on which such request is
processed and/or approved by the Trustee or Administrative & Investment
Committee. Actual distribution of amounts withdrawn shall ordinarily occur as
soon as practicable after the request is processed.
8.2    Loans to Participants. Loans shall be extended to Participants who are
Employees of participating Employers (those Employees classified as Section
16(b) officers of the Company must obtain permission from the Company in order
to receive a loan under this Section), but excluding: (i) Participants, located
outside the United States who, at the time the loan is made, is not receiving
regular payments of compensation under a United States payroll system, (ii)
those Employees classified as parties in interest, (iii) Participants who have a
domestic relations order pending with the Plan, (iv) those individuals who are
receiving benefits under the Company’s long term disability plan, and (v)
Participants who are on an unpaid leave of absence or severance. Loans to
Participants are subject to the following rules::
(a)    Authority. The Administrative & Investment Committee, upon request by a
Participant in the manner described in subsection (n) below, shall direct the
Trustee to make a loan from the Trust Fund to a Participant.
(b)    Loan Documents. Each loan shall be evidenced by a written promissory note
providing for repayment and interest. As described in subsection (n) below, the
promissory note shall consist of a loan agreement, to which the Participant
shall indicate his agreement by endorsing the loan check. The Administrative &
Investment Committee shall make appropriate arrangements with the Trustee
regarding the custody of such notes.
(c)    Applicability. The Administrative & Investment Committee shall exercise
its authority under this Section in a manner which makes loans available to all
eligible Plan Participants on a reasonably equivalent basis. Loans shall also be
made available to any other person who has an account balance under the Plan if
the person is a “party in interest” with respect to the Plan, as defined in
section 3(14) of ERISA (each such person referred to in this Section as a
“Participant”).
(d)    Frequency and Number. The Administrative & Investment Committee may
establish conditions on the frequency and number of loans to Participants. As of
the Effective Date, no Participant may have more than two loans outstanding at
any given time.
(e)    Term of Loan. The term of the loan will be for a period of time not
exceeding five years. Notwithstanding the foregoing, the term of the loan may be
for a period of up to ten years if the loan is used to acquire any dwelling unit
which within a reasonable time is to be used as a principal residence of the
Participant in accordance with Section 72(p)(2) of the Code. The Administrative
& Investment Committee shall be entitled to rely on


 
54
WEST\253921653.3 




--------------------------------------------------------------------------------








any representation made by a Participant with regard to the purpose for which a
loan is requested.
(f)    Minimum Loan. From time to time the Administrative & Investment Committee
may establish a minimum loan amount, provided that such limitation shall not
exceed $1,000. As of the Effective Date the minimum loan amount is $500.
(g)    Maximum Loan. The principal amount of the loan may not exceed the lesser
of:
(i)    $50,000, provided that such dollar limit shall be reduced by the highest
outstanding balance of loans to the Participant from the Plan and any other
“qualified employer plan” (as defined in Code Section 72(p)(4)) maintained by
the Employer or any Commonly Controlled Entity of the Employer at any time in
the prior 12 consecutive month period; or
(ii)    50% of the sum of the Participant’s vested Accounts under this Plan
(excluding the Participant’s Stock Grant Account), provided that such percentage
limit shall be reduced by the percentage of such Participant’s Accounts which is
then invested in any other loans.
The limitations of subparagraphs (1) and (ii) above shall be applied as of the
Accounting Date immediately preceding or coincident with the day the loan is
requested pursuant to the procedures specified in subsection (n) below;
provided, however, that the Participant’s vested Accounts as of such request
date shall be reduced by the amount of any withdrawals made to such Participant
between the date of the loan request and the date such loan is processed by the
Trustee.
(h)    Interest Rate. The interest rate charged to Participants for loans under
this Section shall be determined by the Administrative & Investment Committee
from time to time. The rate selected by the Administrative & Investment
Committee for this purpose shall be a rate which the Administrative & Investment
Committee determines is within the range of prevailing rates which would be
charged by commercial lenders for loans of a similar type. For this purpose the
Administrative & Investment Committee may rely on such evidence as it may deem
reliable concerning such prevailing rates and all decisions of the
Administrative & Investment Committee regarding such rates shall be conclusive.
The interest rate applicable as of the Effective Date is the prime rate (as
published in the Wall Street Journal on the last Accounting Date of the month
preceding the month in which the loan is made) plus 1°/o.
(i)    Security. Loans shall be secured by all of the balances in the
Participant’s Accounts, together with such additional collateral as the
Administrative & Investment Committee may require either at the time of the loan
or from time to time thereafter. In determining the adequacy of such security,
the Administrative & Investment Committee shall not consider any non-vested
portion of the Participant’s Accounts and a Participant’s vested Accounts shall
not be considered adequate security unless immediately


 
55
WEST\253921653.3 




--------------------------------------------------------------------------------








prior to disbursement of the loan the vested portions of the Participant’s
Accounts (as of the most recent Accounting Date) have an aggregate value equal
to at least twice the sum of the face amount of such loan and the then
outstanding balances of all prior loans to such Participant.
(j)    Loan Fees. An application fee shall be charged against the Participant’s
Account for each loan processed. The amount of such fee shall be established by
the Administrative & Investment Committee from time to time. As of the Effective
Date, such fee is $50.
(k)    Repayment Terms. All Plan loans shall be repaid under a written repayment
schedule by payroll deduction and shall be evidenced by a written promissory
note payable to the Trustee. If a Participant with an outstanding loan incurs a
Termination of Employment thereby making payroll deductions impossible, then,
unless the Participant elects to roll over such loan and the transferee plan
agrees to accept such roll over, the Participant must repay the entire
outstanding balance of the loan upon the earlier of (i) the expiration of the
original term of the loan and (ii) the date which is 90 days after such
Termination of Employment. In no event shall principal and interest payments be
less frequent than quarterly on a level amortization basis in substantially
non-increasing installments. Loans may be prepaid in full at any time. Loan
repayments under this Plan may be suspended with respect to a Participant in
military service to the extent required by USERRA and in accordance with Section
414(u)(4) of the Code.
(l)    Distribution Prior to Loan Repayment. Notwithstanding any other provision
of the Plan, any distribution under this Plan to or on behalf of a Participant
to whom one or more loans are then outstanding shall first be applied by the
Trustee to reduce the outstanding balances of such loans. For this purpose loan
reductions shall first be applied to satisfy any loan installments in default.
Payments shall be applied to loans which are not in default pro rata.
(m)    Events of Default. In the event of a default in payment of either
principal or interest that is due under the terms of any loan, the Plan
Administrator may declare the full amount of the loan due and payable and may
take whatever action may be lawful to remedy the default. With respect to a
Participant who terminates employment, default will be deemed to have occurred
if any loan is not rolled over or paid in full within 90 days following his
Termination of Employment, as described in subsection (k) above. With respect to
a Participant who is an Employee on an unpaid leave of absence, default will be
deemed to have occurred if any payment is not made within one year following the
due date for any payment of principal and/or interest for which no payment is
made by the Participant. The Trustee may offset amounts owed by the Participant
against Plan benefits owed to him or her without being in violation of Section
11.2.
(n)    Requesting Loans. A Participant may request a loan electronically via
telephone or in any such manner prescribed by the Administrative & Investment
Committee.


 
56
WEST\253921653.3 




--------------------------------------------------------------------------------








(i)    Non-Residential Loans. Upon receipt and approval of a request for a
non-residential loan, the Trustee shall mail a loan agreement (including a
promissory note) along with a loan check to the Participant. By endorsing the
check, the Participant shall indicate his agreement to the terms and conditions
of the loan, as described in the loan agreement.
(ii)    Residential Loans. Upon receipt of a request for a loan to be used for
the purchase of the Participant’s primary residence, the Trustee shall send the
Participant a loan agreement along with information as to what supporting
documentation the Participant must submit in connection with such loan request.
The Participant must then submit this supporting documentation within 30 days.
If the loan request is approved, the Trustee shall mail a loan agreement
(including a promissory note) along with a loan check to the Participant. By
endorsing the check, the Participant shall indicate his agreement to the terms
and conditions of the loan, as described in the loan agreement. If the loan
request is denied, the Trustee shall notify the Participant and inform the
Participant of the reason for such denial within a reasonable period of time
after the loan request.
(o)    Hierarchy. Loan amounts shall be deducted from the Participant’s Accounts
in the following order (and shall be deducted on a pro rata basis from the
investment funds to which amounts in such Accounts are allocated):
(i)    Matched portion of Before-Tax Account.
(ii)    Non-matched portion of Before-Tax Account.
(ii)A    Matched portion of Roth Account.
(ii)B    Non-matched portion of the Roth Account.
(iii)    Transition Contribution Account.
(iv)    Prior Employer Matching Account.
(v)    Vested portion of Employer Matching Account.
(vi)    Profit Sharing Account.
(vii)    Rollover Account.
(viii)    After-Tax Account.
(viii)    A Roth Rollover Account.
Repayments of loan principal will be credited to the Participant’s Accounts in
the same order as above. Repayments of interest will be credited on a pro rata
basis to the Accounts from which the loan was deducted. All loan


 
57
WEST\253921653.3 




--------------------------------------------------------------------------------








repayments will be allocated to investment funds in accordance with the
Participant’s existing investment elections for the applicable Accounts.
Notwithstanding anything in this Section 8.2 to the contrary, neither the shares
contributed to a Participant’s Stock Grant Account nor the earnings thereon
shall be available for loans.
8.3    No Representation Regarding Tax Effect of Withdrawals or Loans. Neither
the Employers, the Administrative & Investment Committee, the Trustee nor any
other Plan representative shall be construed as representing the tax effects of
any withdrawals or loans made in accordance with this ARTICLE VIII. It shall be
the responsibility of Participants requesting withdrawals or loans to consider
the tax effects of such withdrawals or loans.
ARTICLE IX

PLAN COMMITTEES
9.1    Membership of Administrative & Investment Committees. The Administrative
& Investment Committee, consisting of at least three persons, shall be appointed
by the Compensation Committee of the Board of Directors. The Secretary of the
Company shall certify to the Trustee from time to time the appointment to (and
termination from) office of each member of the Administrative & Investment
Committee and the persons, if any, who are selected as secretaries of the
Administrative & Investment Committee. The appointment of a member of either
Committee and acceptance of such appointment by any person constitutes an
agreement by and between the Company and such Committee member that the member,
acting in concert with the other Committee members, shall have and will exercise
the powers and duties described herein, including, with respect to the
Administrative & Investment Committee, the power and duty to interpret this Plan
and determine the benefits to which Participants are entitled hereunder.
9.2    Administrative & Investment Committee Powers and Duties. The
Administrative & Investment Committee shall have such powers and duties
necessary to discharge its duties hereunder, including, but not limited to, the
following:
(a)    Within its complete and unfettered discretion to construe and interpret
the terms of the Plan and Trust Agreement provisions and to resolve all
questions arising under the Plan including questions of Plan participation,
eligibility for benefits and the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to determine the
amount, manner and time of payment of any benefits hereunder;
(b)    To prescribe procedures, rules and regulations to be followed by
Employees, Participants, Beneficiaries and other persons or to be otherwise
utilized in the efficient administration of the Plan consistent with the Trust;


 
58
WEST\253921653.3 




--------------------------------------------------------------------------------








(c)    To make determinations as to the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Administrative & Investment
Committee;
(d)    To enforce the Plan in accordance with the terms of the Plan and the
Trust and to enforce its procedures, rules and regulations;
(e)    To be responsible for the preparation and maintenance of records
necessary to determine the rights and benefits of Employees, Participants and
Beneficiaries or other persons under the Plan and the Trust and to request and
receive from the Employers such information necessary to prepare such records;
(f)    To prepare and distribute in such manner as it deems appropriate and to
prepare and file with appropriate government agencies information, disclosures,
descriptions and reporting documents regarding the Plan, and in the preparation
and review of such reports the Administrative & Investment Committee is entitled
to rely upon information supplied to it by the Employees, accountants, counsel,
actuaries, the Investment Managers and any insurance institutions described in
the Trust Agreement;
(g)    To appoint or employ individuals to assist in the administration of the
Plan and other agents (corporate or individual) that the Administrative &
Investment Committee deems advisable, including legal counsel and such clerical,
medical, accounting, auditing, actuarial and other services as the
Administrative & Investment Committee may require in carrying out the provisions
of the Plan. However, no agent except an Investment Manager or fiduciary named
in the Plan shall be appointed or employed in a position that would require or
permit him or her: (i) to exercise discretionary authority or control over the
acquisition, disposition or management of Trust assets; (ii) to render
investment advice for a fee; or (iii) to exercise discretionary authority or
responsibility for Plan administration;
(h)    To cause to be prepared and to cause to be distributed, in such manner as
the Trustee determines to be appropriate, information explaining the Plan and
Trust;
(i)    To furnish to the Employers upon request such annual or other reports
with respect to the administration of the Plan as are reasonable and
appropriate;
(j)    To receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition, receipts and disbursements, and assets of
the Trust; and
(k)    To discharge all other duties set forth in the Plan.
The Administrative & Investment Committee has no power to add to, subtract from
or modify any of the terms of the Plan, nor to change or add to any benefits
provided by the Plan, nor to waive or fail to apply any requirements of
eligibility for benefits under the Plan.


 
59
WEST\253921653.3 




--------------------------------------------------------------------------------








9.3    Administrative & Investment Committee Powers and Duties. The
Administrative & Investment Committee has such powers necessary to discharge its
duties hereunder, including, but not limited to, the following:
(a)    To establish and from time to time revise the investment policy of the
Plan, to communicate and consult with the Company, the Administrative &
Investment Committee and the Trustee and any Investment Manager or insurance
institution regarding the investment policy applicable to the Plan as a whole or
to any individual investment fund;
(b)    To supervise the performance by the Trustee and any Investment Manager or
insurance institution regarding their responsibilities under the Plan and Trust.
The Investment Committee shall review and analyze performance information
supplied by the Trustee and the Investment Managers or insurance institutions to
the Investment Committee and/or any such performance information obtained.
independently by the Investment Committee and shall report the results of such
analysis to the Finance Committee of the Board of Directors from time to time in
such form and with such degree of frequency as the Administrative & Investment
Committee shall determine proper. Such responsibilities of the Administrative &
Investment Committee with respect to supervision, review and analysis shall be
performed no less frequently than once each Plan Year and shall ordinarily not
be required more frequently than once each calendar quarter. The Trustee, the
Administrative & Investment Managers and insurance institutions have been
allocated the responsibility for day-to-day investment management of the Plan
and Trust and the responsibilities of the Administrative & Investment Committee
hereunder are not intended to relieve the Trustee, Investment Managers or
insurance institutions of such on-going investment management responsibilities;
(c)    To instruct the Trustee, the Administrative & Investment Managers and
insurance institutions with respect to the proper application of contributions
made under the Plan;
(d)    To determine the proper allocation of investment responsibilities with
respect to the assets of the Plan between the Trustee and any Investment Manager
or insurance institution acting hereunder or under the terms of the Trust and to
allocate fiduciary responsibilities among these parties;
(e)    To the extent not provided to the contrary in the Trust Agreement, to
appoint the Trustee and any Investment Managers or insurance institutions, to
direct the establishment of any investment fund and to remove the Trustee and
any Investment Managers or insurance institutions or appoint additional
Trustees, Investment Managers or insurance institutions;
(f)    To review any accounts submitted by the Trustee and any Investment
Managers or insurance institutions and to report to the Finance Committee of the
Board of Directors with respect to any such accounts;


 
60
WEST\253921653.3 




--------------------------------------------------------------------------------








(g)    Following the Administrative & Investment Committee’s determination of
the benefit rights of any Participant or Beneficiary, to aggregate information
concerning such benefits and authorize and direct the Trustee with respect to
the commencement, modification or cessation of such benefit payments;
(h)    To supervise the performance of fiduciary responsibilities by others
including the Trustee and any Investment Managers;
(i)    To appoint and utilize the services of administrative staff employees of
the Company and the other Employers for the performance of duties delegated to
the Administrative & Investment Committee hereunder and to rely upon information
received from such staff employees; provided that in both cases the
Administrative & Investment Committee reasonably believes the performance of
such services and the preparation of such information is within the competence
of such staff employees;
(j)    To furnish to the Employers, upon reasonable request, such annual or
other reports as the Employers deem necessary regarding the administration of
the Plan; and
(k)    To employ reputable agents (who may also be Employees) and to delegate to
them any of the administrative powers or duties imposed upon the Administrative
& Investment Committee or the Employers.
9.4    Conflicts of Interest. No member of the Administrative & Investment
Committee shall participate in any action on matters involving solely such
member’s rights or benefits as a Participant under the Plan.
9.5    Compensation; Reimbursement. No member of the Administrative & Investment
Committee shall receive compensation for his services, but the Employers shall
reimburse him for any necessary expenses incurred in the discharge of his
duties.
9.6    Standard of Care. The Administrative & Investment Committee shall perform
their duties under this Plan in accordance with the terms of this document and
the Trust Agreement solely in the interest of the Participants and for the
exclusive purposes of providing retirement benefits to Participants and
defraying the reasonable expenses of Plan administration and operation. The
Administrative & Investment Committee shall also perform their duties under this
Plan with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man, acting in a like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims.
9.7    Action by Committees. Action by each Plan Committee (i.e., the
Administrative & Investment Committee) is subject to the following special
rules:
(a)    Each Committee may act by meeting or by document signed without meeting
and documents may be signed through the use of a single document or concurrent
documents.


 
61
WEST\253921653.3 




--------------------------------------------------------------------------------








(b)    Each Committee shall act by a majority, and such action shall be as
effective as if such action had been taken by all Committee members, provided
that by majority action one or more Committee members or other persons may be
authorized to act with respect to particular matters on behalf of all Committee
members.
(c)    Each Committee may, but is not required to, select a secretary, who may
but need not be a Committee member, and the certificate of such secretary that
the Committee has taken or authorized any action shall be conclusive in favor of
any person relying upon such certificate.
(d)    Each Committee may act through agents or other delegates and may retain
legal counsel, auditors or other specialists (who may also be Employees) to aid
in the Committee’s performance of its responsibilities.
9.8    Resignation or Removal of Committee Member. Any person serving as an
Administrative & Investment Committee member may resign from such Committee at
any time by written notice to the Compensation Committee of the Board of
Directors or may be removed by the Compensation Committee at any time by written
notice to such member. Any person serving as an Administrative & Investment
Committee member may resign from such Committee at any time by written notice to
the Finance Committee of the Board of Directors or may be removed by the Finance
Committee at any time by written notice to such member. The Compensation
Committee shall fill any vacancy in the membership of the Administrative &
Investment Committee as soon as practicable. The Finance Committee Company shall
fill any vacancy in the membership of Administrative & Investment Committee as
soon as practicable. Until any such vacancy is filled, the remaining members of
the applicable Committee may exercise all of the powers, rights and duties
conferred on the Committee.
9.9    Uniform Application of Rules by Administrative & Investment Committee.
The Administrative & Investment Committee shall apply all rules, regulations,
procedures and decisions uniformly and consistently to all Employees and
Participants similarly situated. Any ruling, regulation, procedure or decision
of the Administrative & Investment Committee which is not inconsistent with the
provisions of the Plan or the Trust shall be conclusive and binding upon all
persons affected by it. There shall be no appeal of any ruling by the
Administrative & Investment Committee which is within its authority, except as
provided in Section 9.10 below. When making a determination or a calculation,
the Administrative & Investment Committee is entitled to rely on information
supplied by the Employer, Trustee, Investment Managers, insurance institutions,
accountants and other professionals including legal counsel for the Company.
9.10    Claims Procedure. Each person entitled to benefits under the Plan (the
“Applicant”) must submit a written claim for benefits to the Administrative &
Investment Committee. If a claim for benefits by the Applicant is denied, in
whole or in part, the Administrative & Investment Committee shall furnish the
Applicant within 90 days after receipt of such claim (or within 180 days after
receipt if special circumstances require an extension of time), a written notice
which (i) specifies the reason for the denial, (ii) refers to the pertinent
provisions of the Plan on which the denial is based, (iii) describes any


 
62
WEST\253921653.3 




--------------------------------------------------------------------------------








additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, (iv) explains the
claim review procedures of this Section 9.10, and (v) advises the Applicant of
his or her right to bring a civil action under ERISA Section 502(a) following
the denial or adverse benefit determination on appeal, provided Participant
brings the action within 1 year following the denial or adverse benefit
determination on appeal. If special circumstances require an extension of the
initial 90 day review period, the Administrative & Investment Committee shall
furnish the Applicant, prior to the termination of the initial 90-day review
period, with a written notice of the extension indicating the special
circumstances requiring an extension and the date by which the Administrative &
Investment Committee expects to render a decision. Any Applicant whose claim is
denied under the provisions described above, or who has not received from the
Administrative & Investment Committee a response to his claim within the time
periods specified in the provisions described above may request a review of the
denied claim by written request to the Administrative & Investment Committee
within 60 days after receiving notice of the denial. In connection with such
request, the Applicant or his authorized representative may review pertinent
documents and may submit issues and comments in writing. If such a request is
made, the Administrative & Investment Committee shall make a full and fair
review of the denial of the claim and shall make a decision not later than 60
days after receipt of the request, unless special circumstances (such as the
need to hold a hearing) require an extension of time, in which case a decision
shall be made as soon as possible but not later than 120 days after receipt of
the request for review, and written notice of the extension shall be given to
the Applicant before the commencement of the extension. The decision on review
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent provisions of the Plan on which the
decision is based. No person entitled to benefits under the Plan shall have any
right to seek review of a denial of benefits, or to bring any action to enforce
a claim for benefits, in any court prior to his filing a claim for benefits and
exhausting all of his rights under this Section 9.10. Although not required to
do so, an Applicant may choose to state the reason or reasons he believes he is
entitled to benefits, and may choose to submit written evidence, during the
initial claim process or review of claim denial process. An Applicant shall be
entitled to bring a civil action under ERISA Section 502(a) following a denial
or an adverse benefit determination on appeal, provided Applicant brings the
action within one year following the denial or adverse benefit determination on
appeal. If an Applicant’s claim is approved, but Applicant believes he or she is
entitled to a different amount of benefits, Applicant can file a written claim
for adjustment within one year of the date of the initial payment.
9.11    Investments in Company Common Stock. The Administrative & Investment
Committee is responsible for directing the Trustee with respect to investments
of Plan assets in Company Common Stock. In connection with such investments, the
Administrative & Investment Committee has the authority to cause the Trustee to
exercise or sell in the open market any options, rights or warrants which
entitle the Plan to subscribe to or purchase shares of Company Common Stock. As
provided in Section 6.6, the Administrative & Investment Committee is
responsible for determining the appropriate value for Company Common Stock
contributed to the Plan or purchased by the Plan. Notwithstanding the foregoing,
all certificates for shares of Company Common Stock held on behalf of the Plan
shall be in the custody of the Trustee and shall be held in the name of the
Trustee or a nominee


 
63
WEST\253921653.3 




--------------------------------------------------------------------------------








of the Trustee. Prior to any distribution of Plan assets in the form of Company
Common Stock pursuant to Section 10.6 or any other provision of the Plan, the
Administrative & Investment Committee shall cause such Common Stock held by the
Trust, to the extent not registered under the Securities Act of 1933, to be
registered to the extent required under said Act.
ARTICLE X

AMENDMENT, TERMINATION OR PLAN MERGER
10.1    Amendment. The Administrative & Investment Committee shall have the
right at any time to amend in whole or in part any or all of the provisions of
this Plan except as expressly set forth below
(a)    Except as expressly provided in Section 11.14 below, no amendment may
result in, authorize or permit any part of the Trust Fund, the income from the
Trust Fund or any Plan assets to be distributed to or for the benefit of anyone
other than the Participants and any other persons entitled to benefits under the
Plan.
(b)    No amendment may be adopted which will reduce any Participant’s benefits
to an amount less than the benefit that the Participant would be entitled to
receive if he had resigned from the employ of the Employers and all Commonly
Controlled Entities of the Employers immediately prior to the effective date of
such amendment.
(c)    No amendment may increase the duties of either the Administrative &
Investment Committee without its consent.
10.2    Plan Termination. The Plan will terminate as to all Employers on the
earlier of the date the Plan is terminated by the Company with respect to all
Employers or the earliest date on which one of the events described in
subsections (a) through (d) below has occurred with respect to all Employers.
The Plan will terminate with respect to an individual Employer on the first to
occur of the following dates:
(a)    Any date that the Plan is terminated with respect to an individual
Employer by action of that Employer, provided that the Company and the Trustee
have been given prior written notice of such termination and provided that the
Company does not elect to continue the Plan as it applies to such Employer.
(b)    Any date that the Employer is judicially declared bankrupt or insolvent
unless the Company elects to continue the Plan as it applies to such Employer.
(c)    Any date an Employer completely discontinues its contributions under the
Plan unless the Company elects to continue such contributions.
(d)    Any date the Employer is dissolved, merged, consolidated or reorganized
or the date on which the assets of the Employer are completely or substantially


 
64
WEST\253921653.3 




--------------------------------------------------------------------------------








sold, unless arrangements have been made whereby the Plan will be continued by
the Company or the other Employers or by a successor to the Employer or
purchaser of its assets under Section 10.3.
10.3    Continuation by a Successor or Purchaser. The Plan and the Trust shall
not terminate with respect to an Employer in the event of dissolution, merger,
consolidation or reorganization of such Employer or sale by such Employer of its
entire assets or substantially all of its assets if arrangements are made in
writing among the Employer, the Company and any successor to the Employer or
purchaser of all or substantially all of its assets whereby such successor or
purchaser will continue the Plan and the Trust. If such arrangements are made,
such successor or purchaser shall be substituted for the Employer under the Plan
and the Trust.
10.4    Plan Merger or Consolidation. The Company may cause the Plan or the
Trust or both to be merged or consolidated with, or may transfer the assets or
liabilities under the Plan to, any other qualified plan or from any other
qualified plan, provided that the documents and other arrangements regarding
such merger, consolidation or transfer provide safeguards which would cause each
Participant in the Plan, if the Plan terminated, to receive a benefit in the
event of a termination immediately after such merger, consolidation or transfer
which is equal to. or greater than the benefit the Participant would have been
entitled to receive if the Plan had terminated immediately prior to such merger,
consolidation or transfer.
10.5    Notice to Participants of Amendments Terminations or Plan Mergers.
Participants shall be notified by the Company within a reasonable time following
any significant amendment, termination, Plan merger or consolidation. The
Administrative & Investment Committee, in its sole discretion, shall determine
whether an amendment is “significant” for purposes of the preceding sentence.
10.6    Vesting and Distribution on Termination. There shall be no Employer
contributions (including Pay Deferral Contributions) after the date the Plan
terminates. However, the Trust shall remain in existence, and all of the
provisions of the Plan (other than the provisions relating to contributions)
which in the sole opinion of the Trustee are necessary, shall remain in full
force and effect until all the assets of the Plan are distributed in accordance
with the terms of the Plan and the Trust. The benefits of each Participant
affected by a termination or partial termination will be fully vested and will
be payable to such Participant in a lump sum as soon as practicable, unless
other arrangements are previously made in accordance with ARTICLE VII.
Notwithstanding the foregoing, if the Plan assets to be distributed to
Participants in accordance with this Section 10.6 include Company Common Stock,
prior to such distribution the Company shall cooperate with the Administrative &
Investment Committee to cause all such Company Common Stock, to the extent not
registered under the Securities Act of 1933, to be registered to the extent
required under said Act.


 
65
WEST\253921653.3 




--------------------------------------------------------------------------------








ARTICLE XI

GENERAL PROVISIONS
11.1    No Employment Guarantee. The establishment of the Plan, any modification
thereof, the creation of any fund or Account, or the payment of any benefits
shall not be construed as giving to any Participant or other person any legal or
equitable right against the Employers, the Administrative & Investment
Committee, the Trustee or any Plan representative except as herein provided.
Under no circumstances shall the terms of employment with the Employer of any
Participant be modified or in any way affected hereby. The maintenance of this
Plan shall not constitute a contract of employment with the Employer.
Participation in the Plan will not give any Participant a right to be retained
as an Employee of any Employer.
11.2    Nonalienation of Plan Benefits. The rights or interests of any
Participant or any Beneficiary to any benefits or future payments hereunder
shall not be subject to attachment or garnishment or other legal proceeding or
process by any creditor of any such Participant or Beneficiary nor shall any
such Participant or Beneficiary have any right to alienate, anticipate, commute,
pledge, attach, encumber or assign any of the benefits or rights which he may
expect to receive, contingently or otherwise under the Plan except as may be
required by the tax withholding provisions of the Code or of a state’s income
tax act, or as may be required by Section 8.2.
(a)    The rule against alienation in this Section 11.2 shall not apply to a
“Qualified Domestic Relations Order” (as defined in Code Section 414(p)). The
Administrative & Investment Committee shall establish written procedures
consistent with Code Section 414(p) and ERISA Section 206(d)(3) to determine the
qualified status of any domestic relations order.
(b)    The rule against alienation in this Section 11.2 shall not apply, to the
extent permitted by law, to any offset of a Participant’s benefits under the
Plan against an amount that the Participant is ordered or required to pay to the
Plan pursuant to (1) a judgment of conviction for a crime involving the Plan,
(ii) a civil judgment in connection with a violation (or alleged violation) of
Part 4 of Subtitle B of Title I of ERISA or (iii) a settlement agreement between
the Secretary of Labor and the Participant or the Pension Benefit Guaranty
Corporation and the Participant in connection with a violation (or alleged
violation) of Part 4 of Subtitle B of Title I of ERISA.
11.3    Action by an Employer. Action required or permitted to be taken by an
Employer may be taken by action of the board of directors of that Employer or by
a person or committee of persons authorized to act by said board. The Company’s
powers may be exercised by the Board of Directors or a person or committee of
persons authorized to act by the Board of Directors or by the Company’s chief
executive officer or his delegate.


 
66
WEST\253921653.3 




--------------------------------------------------------------------------------








11.4    Applicable Law. The Plan and Trust shall be construed in accordance with
the provisions of ERISA and other applicable federal laws. To the extent not
inconsistent with such laws, this Plan shall be construed in accordance with the
laws of California.
11.5    Participant Litigation. In any action or proceeding regarding the Plan
assets or any property constituting a portion or all thereof or regarding the
administration of the Plan, Employees or former employees of the Employers or
their Beneficiaries or any other persons having or claiming to have an interest
in this Plan shall not be necessary parties and shall not be entitled to any
notice or process. Any final judgment which is not appealed or appealable and
may be entered in any such action or proceeding shall be binding and conclusive
on the parties hereto and all persons having or claiming to have any interest in
this Plan. To the extent permitted by law, if a legal action is begun against
the Employers, the Administrative & Investment Committee, or the Trustee by or
on behalf of any person and such action results adversely to such person or if a
legal action arises because of conflicting claims to a Participant’s or other
person’s benefits, the costs to the Employers, the Administrative & Investment
Committee, or the Trustee of defending the action will be charged to the sums,
if any, which were involved in the action or were payable to the Participant or
other person concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan shall constitute a release of the Employers, the
Administrative & Investment Committee, the Trustee and their agents from any and
all liability and obligation not involving willful misconduct or gross neglect.
11.6    Participant and Beneficiary Duties. Each person entitled to benefits
under the Plan shall furnish the Administrative & Investment Committee with all
appropriate documents, evidence, data or information which the Administrative &
Investment Committee considers necessary or desirable in administering the Plan.
11.7    Individual Account Statements. At least once each year the
Administrative & Investment Committee will issue to each Participant an Account
Balance statement. As of the Effective Date, such statements are provided
quarterly.
11.8    Gender and Number. Words denoting the masculine gender shall include the
feminine and neuter genders and the singular shall include the plural and the
plural shall include the singular wherever required by the context.
11.9    Adequacy of Evidence. Evidence which is required of anyone under this
Plan shall be executed or presented by proper individuals or parties and may be
in the form of certificates, affidavits, documents or other information which
the Administrative & Investment Committee, the Trustee, the Employer or other
persons acting on such evidence consider pertinent and reliable.
11.10    Notice to Participants and Beneficiaries. A notice mailed to a
Participant or Beneficiary at his last address filed with the Administrative &
Investment Committee will be binding on the Participant or Beneficiary for all
purposes of the Plan.


 
67
WEST\253921653.3 




--------------------------------------------------------------------------------








11.11    Waiver of Notice. To the extent permitted by applicable law, any notice
under this Plan may be wholly or partially waived by the person entitled to
notice.
11.12    Successors. This Plan and the Trust will be binding on all persons
entitled to benefits hereunder and their respective heirs and legal
representatives, and on the Administrative & Investment Committee, the Trustee
and their successors.
11.13    Severability. If any provision of the Plan is held illegal or invalid
for any reason, such illegal or invalid provision shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal or invalid provisions had never been contained in the Plan.
11.14    Nonreversion. Except as provided below, the Employers have no right,
title or interest in the assets of the Plan or in the Trust Fund and no portion
of the Trust Fund or the assets of the Plan or interest therein shall at any
time revert or be repaid to the Employers. Notwithstanding the preceding
sentence, the following Employer contributions or Participant contributions may
be returned to the Employer or the Participant, as the case may be:
(a)    The Employer contributions which cannot be credited to a Participant’s
Account because of the limitations of Sections 4.3 or 4.4 may be returned to the
Employer.
(b)    Employer contributions which are conditioned upon their deductibility
under Code Section 404 shall be returned to the applicable Employer or Employers
to the extent any such contributions are determined to be nondeductible.
Employer contributions and Participant contributions which are made as a result
of a mistake of fact may be returned to the Employer or the Participant making
those contributions. Employer contributions may only be repaid under this
subsection within 12 months after the date the error or nondeductibility is
discovered by the Employer.
(c)    Employer contributions which are conditioned upon qualification of the
Plan and the Trust may be returned to the- Employer if the Plan is not initially
determined to be qualified.
11.15    Qualification of Plan and Trust. The Trust and the Plan taken together
are intended to qualify under Section 401(a) so as to be tax-exempt under
Section 501(a) of the Code, as amended. Each of the Trust and the Plan shall
also be deemed to be mutually incorporated by reference and to implement and
form a part of each other such document. Unless and until advised to the
contrary, the Administrative & Investment Committee, the Trustee, any Investment
Managers, any insurance institutions and persons dealing with them shall be
entitled to assume that the Trust and this Plan are so qualified and tax-exempt.
11.16    Certain Indemnification. To the extent permitted by applicable law and
to the extent that he is not indemnified or saved harmless under any liability
insurance contracts, any present or former Administrative & Investment Committee
or Investment Committee member and any officer, Employee or director of any
Employer or its subsidiaries or affiliates


 
68
WEST\253921653.3 




--------------------------------------------------------------------------------








shall be indemnified and saved harmless by the Employers from and against any
and all liabilities or allegations of liability, joint or several to which he
may be subjected by reason of any act done or omitted to be done in good faith
in the administration and operation of the Plan and Trust (and for the acts and
omissions of his agents or co-fiduciaries), including all expenses reasonably
incurred in the defense of any action, suit or proceeding (including reasonable
attorneys’ fees and reasonable costs of settlement) in the event that the
Employers fail to provide such defense after having been requested to do so.
11.17    Voice Response Unit Deemed Written Consent. Where the written consent
of a Participant, Spouse, Beneficiary, or alternate payee is required pursuant
to the terms of the Plan and/or applicable law, electronic telephone entries
made by any such individual via the Company’s automated “voice response unit”
system shall constitute such written consent for purposes of the Code and U.S.
Treasury regulations.
11.18    Effective January 1, 2002. With respect to any distribution or
severance from employment on or after that date, a Participant’s benefits will
become payable upon the Participant’s termination of employment due to death,
disability or severance from employment or, subject to Code Section 401(k)(10),
a termination of the Plan without establishment of a successor plan. Prior to
2002, Plan benefits will become distributable when (a) the Participant separates
from service, including but not limited to a separation due to death, disability
or retirement, (b) subject to Code Section 401(k)(10), if substantially all the
assets of a trade or business are sold to an unrelated corporation, the
Participant continues employment with the unrelated corporation and the Employer
continues to maintain this Plan, or (c) subject to Code Section 401(k)(10), if
an Employer’s interest in a subsidiary is sold to an unrelated entity and the
Participant continues employment with the subsidiary and the Employer continues
to maintain this Plan.
ARTICLE XII

SPECIAL TOP-HEAVY RULES
12.1    Application. Notwithstanding any provisions of the Plan to the contrary,
the provisions of this ARTICLE XII shall apply and be effective for any Plan
Year for which the Plan shall be determined to be a “Top-Heavy Plan” as provided
and defined herein.
12.2    Special Terms. For purposes of this ARTICLE XII, the following terms
shall have the following meanings:
(a)    “Aggregate Benefit” means the sum of:
(i)    The present value of the accrued benefit under each and all defined
benefit plans in the Aggregation Group determined on each plan’s individual
Determination Date as if there were a Termination of Employment on the most
recent date the plan is valued by an actuary for purposes of computing plan
costs under Section 412 of


 
69
WEST\253921653.3 




--------------------------------------------------------------------------------








the Code within the 12-month period ending on the Determination Date of each
such plan, but with respect to the first plan year of any such plan determined
by taking into account the estimated accrued benefit as of the Determination
Date; provided that the actuarial assumptions to be applied for purposes of this
subparagraph (i) shall be the same assumptions as those applied for purposes of
determining the actuarial equivalents of optional benefits under the particular
plan, except that the interest rate assumption shall be 5%;
(ii)    The present value of the accrued benefit (i.e., account balances) under
each and all defined contribution plans in the Aggregation Group, valued as of
the valuation date coinciding with or immediately preceding the Determination
Date of each such plan, including (A) contributions made after the valuation
date but on or prior to the Determination Date, (B) with respect to the first
plan year of any plan, any contribution made subsequent to the Determination
Date but allocable as of any date in the first plan year or (C) with respect to
any defined contribution plan subject to Section 412 of the Code, any
contribution made after the Determination Date that is allocable as of a date on
or prior to the Determination Date; and
(iii)    The sum of each and all amounts distributed (other than a rollover or
plan-to-plan transfer) from any Aggregation Group Plan, plus a rollover or
plan-to-plan transfer initiated by the Employee and made to a plan which is not
an Aggregation Group Plan within the Current Plan Year, however, (1) that in the
case of a distribution made for a reason other than a Participant’s Termination
of Employment, death or Disability, such sums shall include all amounts
distributed within the Current Plan Year or within the preceding four plan years
of any such plan and (ii) that provided such amounts are not already included in
the present value of the accrued benefits as of the valuation date coincident
with or immediately preceding the Determination Date.
The Aggregate Benefit shall not include the value of any rollover or
plan-to-plan transfer to an Aggregation Group Plan, the contribution or transfer
of which was initiated by a Participant, was from a plan which was not an
Aggregation Group Plan and was made after December 31, 1983, nor shall the
Aggregate Benefit include the value of employee contributions which are
deductible pursuant to Section 219 of the Code.
(b)    “Aggregation Group” means the Plan and any plan (including a plan that
has terminated) which is described in Section 401 (a) of the Code, is an annuity
contract described in Section 403(a) of the Code, is a simplified employee
pension described in Section 408(k) of the Code or is a simple retirement
account described in Section 408(p) of the Code maintained or adopted by an
Employer or a Commonly Controlled Entity of the Employer in the Current Plan
Year which is either a “Required Aggregation Group” or a “Permissive Aggregation
Group.
(i)    A “Required Aggregation Group” means all Aggregation Group Plans (A) in
which a Key Employee participates or (B) which enable any Aggregation Group Plan
in which a Key Employee participates to satisfy the requirements of Section
401(a)(4) or Section 410 of the Code;


 
70
WEST\253921653.3 




--------------------------------------------------------------------------------








(ii)    A “Permissive Aggregation Group” means all Aggregation Group Plans
included in the Required Aggregation Group, plus one or more other Aggregation
Group Plans as designated by the Administrative & Investment Committee in its
sole discretion, which satisfy the requirements of Section 401(a)(4) and Section
410 of the Code when considered with the other component plans of the Required
Aggregation Group.
(c)    “Aggregation Group Plan” means the Plan and each other plan in the
Aggregation Group.
(d)    “Current Plan Year” means (i) with respect to the Plan, the Plan Year in
which the Determination Date occurs, and (ii) with respect to each other
Aggregation Group Plan, the plan year of such other plan in which occurs the
Determination Date of such other plan.
(e)    “Determination Date” means (i) with respect to the Plan and its Plan
Year, the last day of the preceding Plan Year, or (ii) with respect to any other
Aggregation Group Plan in any calendar year during which the Plan is not the
only component plan of an Aggregation Group, the determination date of each plan
in such Aggregation Group to occur during the calendar year as determined under
the provisions of each such plan.
(f)    “Former Key Employee” means an Employee (including a terminated Employee)
who is not a Key Employee in the Current Plan Year but who was a Key Employee at
any time prior to the Current Plan Year.
(g)    “Key Employee” means an Employee (including a terminated Employee) who at
any time during the Current Plan Year is:
(i)    An officer of an Employer or a Commonly Controlled Entity of an Employer
whose total Compensation from the Employer and the Commonly Controlled Entities
during the Plan Year is greater than the amount in effect under Section
416(i)(1)(A)(i) of the Code (as adjusted for cost-of-living increases by the
Secretary of the Treasury) for the calendar year in which the Plan Year ends;
provided, however, that no more than the lesser of (A) 50 Employees, or (B) the
greater of (1) three Employees or (2) 10% (rounded to the next whole integer) of
the greatest number of Employees during the Current Plan Year shall be
considered as officers for this purpose. Such officers considered will be those
with the greatest annual Compensation as an officer during the one-year period
ending on the Determination Date
(ii)    A person who owns more than 5% of the value of the outstanding stock of
an Employer or of any Commonly Controlled Entity of the Employer or more than 5%
of the total combined voting power of all stock of the Employer or any Commonly
Controlled Entity of the Employer (considered separately); or
(iii)    A person who owns more than 1% of the value of the outstanding stock of
an Employer or a Commonly Controlled Entity of the Employer or


 
71
WEST\253921653.3 




--------------------------------------------------------------------------------








more than 1 % of the total combined voting power of all stock of the Employer or
of the Commonly Controlled Entity (considered separately) and whose total annual
Compensation from the Employer and the Commonly Controlled Entity is in excess
of $150,000.
The rules of Section 416(i)(1)(B) and (C) of the Code shall be applied for
purposes of determining an Employee’s ownership interest in an Employer or a
Commonly Controlled Entity of an Employer for purposes of subparagraphs (iii)
and (iv) above. For purposes of this subsection (g), “value” means fair market
value. A Beneficiary (who would not otherwise be considered a Key Employee) of a
deceased Key Employee shall be deemed to be a Key Employee in substitution for
such deceased Key Employee.
(h)    “Top-Heavy Plan” means the Plan with respect to any Plan Year if the
Aggregate Benefit of all Key Employees or the Beneficiaries of Key Employees
determined on the Determination Date is an amount in excess of 60% of the
Aggregate Benefit of all persons who are Employees within the Current Plan Year,
excluding Former Key Employees. With respect to any calendar year during which
the Plan is not the only Aggregation Group Plan, the ratio determined under the
preceding sentence shall be computed based on the sum of the Aggregate Benefits
of each Aggregation Group Plan totaled as of the last Determination Date of any
Aggregation Group Plan to occur during the calendar year.
12.3    Vested Percentage. For any Plan Year that the Plan is a Top-Heavy Plan,
the non-forfeitable percentage of the Employer Matching Account of any person
who is an Employee for such Plan Year shall be determined under the vesting
schedule in Section 7.2.
12.4    Minimum Contribution. For any Plan Year that the Plan shall be a
Top-Heavy Plan, each Participant who is (a) an Eligible Employee but who is
neither a Key Employee nor a Former Key Employee and (b) who is an Employee on
the last day of the Plan Year regardless of how many Hours of Service he earned
during the Plan Year shall have allocated to his Employer Matching Account the
sum of Employer Matching Contributions in an amount equal to not less than the
lesser of 3% of such Participant’s Compensation, or an amount which is the same
ratio or percentage of Employer Matching Contributions to such Compensation for
the Plan Year as for the Key Employee who has the highest such ratio or
percentage for the Plan Year. The amount of Employer Matching Contributions
required to be allocated under this Section for any Plan Year shall be reduced
by the amount of Employer contributions and Forfeitures allocated on behalf of
the Participant under any other defined contribution plan in the Aggregation
Group for the Plan Year. For Plan Years beginning after 2001, Matching
Contributions will be taken into account as Employer Contributions for purposes
of the minimum contribution in a top-heavy Plan Year.
12.5    Termination of Top-Heavy Status. If the Plan has been determined to be a
Top-Heavy Plan for one or more Plan Years and thereafter ceases to be a
Top-Heavy Plan,


 
72
WEST\253921653.3 




--------------------------------------------------------------------------------








the provisions of this ARTICLE XII shall cease to apply to such Plan effective
as of the Determination Date on which the Plan is not a Top-Heavy Plan.
ARTICLE XIII

ADOPTION AND WITHDRAWAL FROM PLAN
13.1    Procedure for Adoption. Any Employer and certain unrelated companies (as
provided in Section 13.3) may adopt the Plan for the benefit of their Employees
as of a date specified. No such adoption shall be effective until such adoption
has been approved by the Administrative & Investment Committee. Notwithstanding
any term or provision of the Plan to the contrary (including, but not limited
to, terms and conditions concerning Vesting Service, Eligibility Service,
Compensation and amount of retirement benefits), the terms and provisions as may
be imposed with respect to such Employer Employers and their Employees in an
applicable supplement or appendix to the Plan shall govern. Any Employer who
adopts the Plan in accordance with this Section or Section 13.3 agrees to be
bound by all the terms, provisions, conditions and limitations of the Plan and
the accompanying Trust Agreement which are pertinent to any entity defined as an
“Employer” in the Plan with respect to its Eligible Employees under the Plan.
Such Employer further agrees that the Administrative & Investment Committee
shall act for the Employer and its Eligible Employees under the provisions of
the Plan. Such Employer further agrees to furnish from time to time such
information with reference to its Eligible Employees as may be required by the
Administrative & Investment Committee .
13.2    Procedure for Withdrawal. Any Employer (other than the Company) may,
with the consent of the Company, and subject to such conditions as may be
imposed by the Company, terminate its adoption of the Plan. Upon discontinuance
of an Employer’s participation in the Plan, the Trustee shall cause a
determination to be made of the equitable part of the Plan assets held on
account of Participants of the withdrawing Employer and their Beneficiaries. The
Administrative & Investment Committee shall direct the Trustee to transfer
assets representing such equitable part to a separate fund for the plan of the
withdrawing Employer. Such withdrawing Employer may thereafter exercise, in
respect of such separate fund, all the rights and powers reserved to the Company
with respect to Plan assets. The plan of the withdrawing Employer shall, until
amended by the withdrawing Employer, continue with the same terms as the Plan
herein, except that with respect to the separate plan of the withdrawing
Employer the words “Employer,” “Employers,” and “Company” shall thereafter be
considered to refer only to the withdrawing Employer. Any discontinuance of
participation by an Employer shall be effected in such manner that each
Participant or Beneficiary would (if the Plan and the plan of the withdrawing
Employer then terminated) receive a benefit immediately after such
discontinuance of participation which is equal to or greater than the benefit he
or she would have been entitled to receive immediately before such
discontinuance of participation if the Plan had then terminated. No transfer of
assets pursuant to this Section shall be effected until such statements with
respect thereto, if any, required by ERISA to be filed in advance thereof have
been filed.


 
73
WEST\253921653.3 




--------------------------------------------------------------------------------








13.3    Adoption of Plan by Unrelated Employers. The Company may authorize
companies that are not Commonly Controlled Entities with respect to the Company
to adopt the Plan. Such authorization may extend to an individual company or to
a group of related companies. Any such company that is authorized to adopt the
Plan for the benefit of its employees shall do so in accordance with Section
13.1. For purposes of such adoption and for purposes of its participation in the
Plan, any such company shall be deemed to be an “Employer” hereunder and shall
be subject to all terms of the Plan applicable to an Employer.


 
74
WEST\253921653.3 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, a duly authorized officer of the Company and a member of the
Administrative and Investment Committee has caused this Plan to be executed on
the 15th day of January, 2016.
EDWARDS LIFESCIENCES CORPORATION
ADMINISTRATIVE AND INVESTMENT
COMMITTEE


By: /s/ Christine Z. McCauley     

Its: Corporate Vice President, Human Resources




 
75
WEST\253921653.3 


